


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
Published CUSIP Number: 550819106
 
CREDIT AGREEMENT
 
Dated as of June 16, 2011
 
between
 
LYDALL, INC.,
as the Borrower,
 
BANK OF AMERICA, N.A.,
as Lender
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS


Section
     
Page
         
ARTICLE I.
 
DEFINITIONS AND ACCOUNTING TERMS
 
1
         
1.01
 
Defined Terms
 
1
1.02
 
Other Interpretive Provisions
 
22
1.03
 
Accounting Terms
 
23
1.04
 
Rounding
 
24
1.05
 
Exchange Rates; Currency Equivalents
 
24
1.06
 
Additional Alternative Currencies
 
24
1.07
 
Change of Currency
 
25
1.08
 
Times of Day
 
25
1.09
 
Letter of Credit Amounts
 
25
         
ARTICLE II.
 
THE COMMITMENT AND CREDIT EXTENSIONS
 
25
         
2.01
 
Committed Loans
 
25
2.02
 
Borrowings, Conversions and Continuations of Committed Loans
 
26
2.03
 
[Intentionally Omitted]
 
27
2.04
 
Letters of Credit
 
28
2.05
 
[Intentionally Omitted]
 
33
2.06
 
Prepayments
 
33
2.07
 
Termination or Reduction of Commitment
 
34
2.08
 
Repayment of Loans
 
34
2.09
 
Interest
 
35
2.10
 
Fees
 
35
2.11
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
36
2.12
 
Evidence of Debt
 
36
2.13
 
Payments Generally
 
37
2.14
 
[Intentionally Omitted]
 
37
2.15
 
[Intentionally Omitted]
 
37
2.16
 
Increase in Commitment
 
38
2.17
 
Cash Collateral
 
38
2.18
 
[Intentionally Omitted]
 
39
         
ARTICLE III.
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
39
         
3.01
 
Taxes
 
39
3.02
 
Illegality
 
41
3.03
 
Inability to Determine Rates
 
42
3.04
 
Increased Costs; Reserves on Eurodollar Rate Committed Loans
 
42
3.05
 
Compensation for Losses
 
44
3.06
 
Mitigation Obligations
 
45
3.07
 
Survival
 
45

 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
  45          
4.01
 
Conditions of Initial Credit Extension
 
45
4.02
 
Conditions to all Credit Extensions
 
48
         
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES
 
49
         
5.01
 
Existence, Qualification and Power
 
49
5.02
 
Authorization; No Contravention
 
49
5.03
 
Governmental Authorization; Other Consents
 
49
5.04
 
Binding Effect
 
49
5.05
 
Financial Statements; No Material Adverse Effect
 
50
5.06
 
Litigation
 
50
5.07
 
No Default
 
50
5.08
 
Ownership of Property; Liens
 
50
5.09
 
Environmental Compliance
 
51
5.10
 
Insurance
 
51
5.11
 
Taxes
 
51
5.12
 
ERISA Compliance
 
51
5.13
 
Subsidiaries; Equity Interests
 
52
5.14
 
Margin Regulations; Investment Company Act
 
52
5.15
 
Disclosure
 
53
5.16
 
Compliance with Laws
 
53
5.17
 
Taxpayer Identification Number
 
53
5.18
 
Collateral Documents
 
53
5.19
 
Intellectual Property; Licenses, Etc
 
53
5.20
 
Solvency
 
54
5.20
 
Rights in Collateral; Priority of Liens
 
54
         

ARTICLE VI.
 
AFFIRMATIVE COVENANTS
 
54
         
6.01
 
Financial Statements
 
54
6.02
 
Certificates; Other Information
 
55
6.03
 
Notices
 
56
6.04
 
Payment of Obligations
 
57
6.05
 
Preservation of Existence, Etc
 
57
6.06
 
Maintenance of Properties
 
57
6.07
 
Maintenance of Insurance
 
57
6.08
 
Compliance with Laws
 
58
6.09
 
Books and Records
 
58
6.10
 
Inspection Rights
 
58
6.11
 
Use of Proceeds
 
58
6.12
 
Additional Guarantors
 
58
6.13
 
Collateral Records
 
58
6.14
 
Further Assurances
 
59
6.15
 
Operating Accounts
 
59

 
 
ii

--------------------------------------------------------------------------------

 
 
ARTICLE VII.
 
NEGATIVE COVENANTS
  60          
7.01
 
Liens
 
60
7.02
 
Investments
 
61
7.03
 
Indebtedness
 
61
7.04
 
Fundamental Changes
 
62
7.05
 
Dispositions
 
62
7.06
 
Restricted Payments
 
63
7.07
 
Change in Nature of Business
 
63
7.08
 
Transactions with Affiliates
 
63
7.09
 
Burdensome Agreements
 
64
7.10
 
Use of Proceeds
 
64
7.11
 
Bank Accounts
 
64
7.12
 
Inconsistent Agreements; Charter Amendments
 
64
7.13
 
Accounting Changes
 
64
7.14
 
Amendment, Etc. of Indebtedness
 
64
7.15
 
Financial Covenants
 
65
         
ARTICLE VIII.
 
EVENTS OF DEFAULT AND REMEDIES
 
65
         
8.01
 
Events of Default
 
65
8.02
 
Remedies Upon Event of Default
 
68
8.03
 
Application of Funds
 
68
         
ARTICLE IX.
 
[INTENTIONALLY OMITTED]
 
69
         
ARTICLE X.
 
MISCELLANEOUS
 
69
         
10.01
 
Amendments, Etc
 
69
10.02
 
Notices; Effectiveness; Electronic Communication
 
69
10.03
 
No Waiver; Cumulative Remedies; Enforcement
 
70
10.04
 
Expenses; Indemnity; Damage Waiver
 
70
10.05
 
Payments Set Aside
 
72
10.06
 
Successors and Assigns
 
72
10.07
 
Treatment of Certain Information; Confidentiality
 
75
10.08
 
Right of Setoff
 
76
10.09
 
Interest Rate Limitation
 
76
10.10
 
Counterparts; Integration; Effectiveness
 
76
10.11
 
Survival of Representations and Warranties
 
77
10.12
 
Severability
 
77
10.13
 
[Intentionally Omitted]
 
77
10.14
 
Governing Law; Jurisdiction; Etc
 
77
10.15
 
Waiver of Jury Trial
 
78
10.16
 
No Advisory or Fiduciary Responsibility
 
79
10.17
 
Electronic Execution of Assignments and Certain Other Documents
 
79
10.18
 
USA PATRIOT Act
 
79
10.19
 
Judgment Currency
 
79
10.19
 
Prejudgment Remedy Waiver
 
80

 
 
iii

--------------------------------------------------------------------------------

 
 

  SIGNATURES    S-1

 
SCHEDULES
     
1.01
Mandatory Cost Formulae
4.01(b)
Schedule of Responsible Officers for the Loan Parties
5.12(c)
ERISA Related Disclosure
5.12(d)
Schedule of Pension Plans
5.13
Subsidiaries; Other Equity Investments
5.19
Intellectual Property Matters
6.14(b)
Landlord and Warehousemen Waivers
7.01
Existing Liens
7.03
Existing Indebtedness
7.09
Burdensome Agreements
7.11
Schedule of Bank Accounts
10.02
Lender’s Office; Certain Addresses for Notices
   
EXHIBITS
   
Form of
   
A
Committed Loan Notice
B
[Intentionally Omitted]
C
[Intentionally Omitted]
D
Note
E
Compliance Certificate
F
Assignment and Assumption
G
Guaranty

 
 
iv

--------------------------------------------------------------------------------

 


CREDIT AGREEMENT


This CREDIT AGREEMENT (“Agreement”) is entered into as of June 16, 2011, among
LYDALL, INC., a Delaware corporation (the “Borrower”), and BANK OF AMERICA, N.A.
(“Lender”).
 
The Borrower has requested that Lender provide a revolving credit facility, and
Lender is willing to do so on the terms and conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I.   DEFINITIONS AND ACCOUNTING TERMS
 
1.01         Defined Terms.  As used in this Agreement, the following terms
shall have the meanings set forth below:
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Agreement” means this Credit Agreement.
 
“Alternative Currency” means each of Euro, Sterling, Canadian Dollar and each
other currency (other than Dollars) that is approved in accordance with Section
1.06.
 
“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by Lender, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.
 
“Alternative Currency Sublimit” means an amount equal to the lesser of the
Commitment and $10,000,000.  The Alternative Currency Sublimit is part of, and
not in addition to, the Commitment.
 
“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by Lender pursuant to Section 6.02(b):

 
1

--------------------------------------------------------------------------------

 
 
Applicable Rate
 
Pricing
Level
 
Consolidated
Leverage Ratio
 
Unused
Commitment
Fee
 
For
Eurodollar
Rate
Committed
Loans and
Letters of
Credit
 
For Base
Rate
Committed
Loans
1
 
<1.00:1
 
25 bps
 
175 bps
 
75 bps
2
 
≥1.00:1 but <1.50:1
 
25 bps
 
225 bps
 
125 bps
3
 
≥1.50:1 but ≤2.00:1
 
37.5 bps
 
250 bps
 
150 bps
4
  
>2.00:1
  
50 bps
  
275 bps
  
175 bps

 
Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then upon Lender’s election,
Pricing Level 4 shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered and shall remain
in effect until the date on which such Compliance Certificate is delivered.  The
Applicable Rate in effect from the Closing Date through September 30, 2011 shall
be determined based upon Pricing Level 1.  Notwithstanding anything to the
contrary contained in this definition, the determination of the Applicable Rate
for any period shall be subject to the provisions of Section 2.11(b).
 
“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by Lender, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
 
“Approved Fund” means any Fund that is administered or managed by Lender or an
Affiliate of Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by Lender, in substantially the form of
Exhibit F or any other form approved by Lender.
 
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 
2

--------------------------------------------------------------------------------

 
 
“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2010,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.
 
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Commitment pursuant to Section 2.07, and (c) the date of termination of the
commitment of Lender to make Loans and of the obligation of Lender to make L/C
Credit Extensions pursuant to Section 8.02.
 
“Bank of America” means Bank of America, N.A. and its successors.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.
 
“Base Rate Committed Loan” means a Committed Loan that bears interest based on
the Base Rate.
 
 “Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Committed Borrowing.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where Lender’s Office with respect to Obligations
denominated in Dollars is located and:
 
(a) if such day relates to any interest rate settings as to a Eurodollar Rate
Committed Loan denominated in Dollars, any fundings, disbursements, settlements
and payments in Dollars in respect of any such Eurodollar Rate Committed Loan,
or any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any such Eurodollar Rate Committed Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;

 
3

--------------------------------------------------------------------------------

 

(b) if such day relates to any interest rate settings as to a Eurodollar Rate
Committed Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurodollar Rate Committed Loan, or any
other dealings in Euro to be carried out pursuant to this Agreement in respect
of any such Eurodollar Rate Committed Loan, means a TARGET Day;
 
(c) if such day relates to any interest rate settings as to a Eurodollar Rate
Committed Loan denominated in a currency other than Dollars or Euro, means any
such day on which dealings in deposits in the relevant currency are conducted by
and between banks in the London or other applicable offshore interbank market
for such currency; and
 
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurodollar Rate
Committed Loan denominated in a currency other than Dollars or Euro, or any
other dealings in any currency other than Dollars or Euro to be carried out
pursuant to this Agreement in respect of any such Eurodollar Rate Committed Loan
(other than any interest rate settings), means any such day on which banks are
open for foreign exchange business in the principal financial center of the
country of such currency.
 
“Capital Assets”  means fixed assets, both tangible (such as land, buildings,
fixtures, machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with generally accepted
accounting principles.
 
 “Capitalized Lease” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Collateralize” means to pledge and deposit with or deliver to Lender, for
the benefit of Lender as collateral for L/C Obligations, cash or deposit account
balances or, if Lender shall agree in its sole discretion, other credit support,
in each case, in an amount equal to 105% of the applicable obligations secured
thereby and pursuant to documentation in form and substance satisfactory to
Lender. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
 
“Cash Flow” means for any period (a) Consolidated EBITDA as adjusted by
deducting therefrom (b) cash taxes, (c) dividends and other distributions and
(d) Non-Financed Capital Expenditures.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:

 
4

--------------------------------------------------------------------------------

 

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 25% or more of the equity securities of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such person or group has the right to acquire pursuant to any option
right);
 
(b)          during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           the consummation of any contract or arrangement whereupon any
Person or two or more Persons acting in concert shall have acquired by contract
or otherwise, the power to exercise, directly or indirectly, a controlling
influence over the management or policies of the Borrower, or control over the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such Person or group has the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of Lender provided
that there shall be excluded from the Collateral (a) any account, instrument,
chattel paper or other obligation or property of any kind due from, owed by, or
belonging to a Sanctioned Entity or (b) any lease in which the lessee is a
Sanctioned Person or Sanctioned Entity.

 
5

--------------------------------------------------------------------------------

 
 
“Collateral Documents” means, collectively, the Security Agreements, the
Intellectual Property Security Agreement, the Stock Pledge Agreement, each of
the collateral assignments, security agreements, pledge agreements or other
similar agreements now or hereafter delivered to Lender, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of Lender.
 
“Commitment” means, Lender’s obligation to (a) make Committed Loans to the
Borrower pursuant to Section 2.01 and (b) issue of Letters of Credit pursuant to
Section 2.04, in an aggregate principal amount at any one time outstanding not
to exceed $35,000,000.00, as such amount may be adjusted from time to time in
accordance with this Agreement.
 
 “Committed Borrowing” means a borrowing consisting of a Committed Loan made by
Lender pursuant to Section 2.01.
 
“Committed Loan” has the meaning specified in Section 2.01.
 
“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Committed Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.
 
“Consolidated Capital Expenditures”  means amounts paid or Indebtedness incurred
by Borrower or any of its Subsidiaries, on a consolidated basis, whether paid in
cash or financed through Indebtedness incurred under the Loan Documents or
otherwise, in connection with (a) the purchase or lease by Borrower or any of
its Subsidiaries of Capital Assets that would be required to be capitalized and
shown on the balance sheet of such Person in accordance with GAAP or (b) the
lease of any assets by Borrower or any of its Subsidiaries as lessee under any
Synthetic Lease to the extent that such assets would have been Capital Assets
had the Synthetic Lease been treated for accounting purposes as a Capitalized
Lease, in each case net of the proceeds of the sale or trade of similar assets
in connection with such purchase or sale or otherwise within 90 days after the
date thereof.
 
“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Interest Charges for such period,
(ii) the provision for Federal, state, local and foreign income taxes payable by
the Borrower and its Subsidiaries for such period, (iii) depreciation and
amortization expense and (iv) other non-recurring expenses of the Borrower and
its Subsidiaries reducing such Consolidated Net Income which do not represent a
cash item in such period or any future period, plus (b) loss from discontinued
operations and extraordinary items, plus (c) non-cash stock based compensation,
minus (d) income from discontinued operations and extraordinary items, and minus
(e) the following to the extent included in calculating such Consolidated Net
Income: (i) Federal, state, local and foreign income tax credits of the Borrower
and its Subsidiaries for such period and (ii) all non-cash items increasing
Consolidated Net Income for such period.

 
6

--------------------------------------------------------------------------------

 
 
“Consolidated Fixed Charges” means, for any period, an amount equal to the sum
of (a) Consolidated Interest Charges for such period, plus (b) the amount of any
and all scheduled repayments of principal during such period in respect of
Indebtedness (other than repayments of Committed Loans) that become due and
payable or that are to become due and payable during such period pursuant to any
agreement or instrument to which the Borrower or any of its Subsidiaries is a
party relating to (i) the borrowing of money or the obtaining of credit, (ii)
the deferred purchase price of assets (other than trade payables incurred in the
ordinary course of business), (ii) any Synthetic Lease or any Capitalized Lease,
(iv) any reimbursement obligations in respect of letters of credit due and
payable during such period, and (v) without duplication, Indebtedness of the
type referred to in clauses (i) through (iv) above of another Person that is
guaranteed by the Borrower or any of its Subsidiaries.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under standby letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations in respect of the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness in
respect of Capital Leases and Synthetic Lease Obligations, (f) without
duplication, all Guarantees with respect to outstanding Indebtedness of the
types specified in clauses (a) through (e) above of Persons other than the
Borrower or any Subsidiary, and (g) all Indebtedness of the types referred to in
clauses (a) through (f) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which the Borrower or a Subsidiary is a general partner or joint venturer,
unless such Indebtedness is expressly made non-recourse to the Borrower or such
Subsidiary.
 
“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Borrower and
its Subsidiaries in connection with borrowed money (including cash paid for
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Borrower and its Subsidiaries with respect to
such period under Capital Leases that is treated as interest in accordance with
GAAP.
 
 “Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the period of the four fiscal quarters most recently ended.
 
 
7

--------------------------------------------------------------------------------

 
 
“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries (excluding extraordinary gains and extraordinary losses in
accordance with GAAP) for that period.
 
 “Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means each of the following: (a) a Committed Borrowing and
(b) an L/C Credit Extension.
 
 “Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
 “Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Committed Loans plus (iii) 2%
per annum; provided, however, that with respect to a Eurodollar Rate Committed
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum, and (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate plus 2% per annum.
 
“Direct Foreign Subsidiaries” means each of Lydall Netherlands B.V., Lydall
France S.A.S., and Lydall Deutschland Holdings Company.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by Lender at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
 
 
8

--------------------------------------------------------------------------------

 
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).
 
“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.
 
“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 
9

--------------------------------------------------------------------------------

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA and
any liability under Title IV of ERISA described in (a) - (g) above, upon  the
Borrower or any ERISA Affiliate.
 
“Euro,” “EUR” and “€” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
 
“Eurodollar Rate” means:
 
(a)           for any Interest Period with respect to a Eurodollar Rate
Committed Loan, the rate per annum equal to (i) the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or such other commercially
available source providing quotations of BBA LIBOR as may be designated by
Lender from time to time) at approximately 11:00 a.m., London time, two London
Banking Days prior to the commencement of such Interest Period, for deposits in
the relevant currency (for delivery on the first day of such Interest Period)
with a term equivalent to such Interest Period or, (ii) if such rate is not
available at such time for any reason, the rate per annum determined by Lender
to be the rate at which deposits in the relevant currency for delivery on the
first day of such Interest Period in Same Day Funds in the approximate amount of
the Eurodollar Rate Committed Loan being made, continued or converted and with a
term equivalent to such Interest Period would be offered by Bank of America’s
London Branch to major banks in the London interbank eurodollar market at their
request at approximately 11:00 a.m. (London time) two London Banking Days prior
to the commencement of such Interest Period; and
 
(b)           for any interest calculation with respect to a Base Rate Committed
Loan on any date, the rate per annum equal to (i) BBA LIBOR, at approximately
11:00 a.m., London time determined two London Banking Days prior to such date
for Dollar deposits being delivered in the London interbank market for a term of
one month commencing that day or (ii) if such published rate is not available at
such time for any reason, the rate per annum determined by Lender to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Committed Loan being made
or maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination.
 
 
10

--------------------------------------------------------------------------------

 
 
“Eurodollar Rate Committed Loan” means a Committed Loan that bears interest at a
rate based on clause (a) of the definition of “Eurodollar Rate.”  Eurodollar
Rate Committed Loans may be denominated in Dollars or in an Alternative
Currency.  All Committed Loans denominated in an Alternative Currency must be
Eurodollar Rate Committed Loans.
 
 “Event of Default” has the meaning specified in Section 8.01.
 
“Excluded Taxes” means, with respect to Lender or any other recipient of any
payment to be made by or on account of any obligation of the Borrower hereunder,
(a) taxes imposed on or measured by its overall net income (however
denominated), and franchise taxes imposed on it (in lieu of net income taxes),
by the jurisdiction (or any political subdivision thereof) under the Laws of
which such recipient is organized or in which its principal office is located
or, in the case of Lender, in which its Lending Office is located, (b) any
branch profits taxes imposed by the United States or any similar tax imposed by
any other jurisdiction in which the Borrower is located or any other
jurisdiction disclosed in clause (a) above, (c) any backup withholding tax that
is required by the Code to be withheld from amounts payable to Lender that has
failed to comply with clause (A) of Section 3.01(e)(ii), and (d) in the case of
a Foreign Lender, any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause (B)
of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(ii) or (c).
 
“Existing Credit Agreement” means that certain Loan and Security Agreement dated
as of March 11, 2009 among the Borrower, certain Subsidiaries of the Borrower,
and Wells Fargo Business Credit.
 
 “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by Lender.
 
 
11

--------------------------------------------------------------------------------

 
 
 “Fixed Charge Coverage Ratio” means the ratio of Cash Flow to Consolidated
Fixed Charges.
 
“Foreign Lender” means any assignee of Lender that is organized under the Laws
of a jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“Foreign Subsidiary” means any Subsidiary which is not a Domestic Subsidiary.
 
 “FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.
 
 
12

--------------------------------------------------------------------------------

 
 
“Guarantors” means, collectively, Lydall Thermal/Acoustical, Inc., Lydall
Filtration/Separation, Inc. and Lydall International, Inc.
 
“Guaranty” means the Guaranty made by the Guarantors in favor of Lender,
substantially in the form of Exhibit G.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)         all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)         all direct or contingent obligations of such Person arising under
standby letters of credit, bankers’ acceptances, bank guaranties, surety bonds
and similar instruments;
 
(c)          net obligations of such Person under any Swap Contract;
 
(d)         all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 60 days after the date
on which such trade account payable was created);
 
(e)         indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
(f)          Capital Leases and Synthetic Lease Obligations;
 
 
13

--------------------------------------------------------------------------------

 
 
(g)         all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any other Person, valued, in the case of a redeemable preferred interest, at
the greater of its voluntary or involuntary liquidation preference plus accrued
and unpaid dividends; and
 
(h)         without duplication, all Guarantees of such Person in respect of any
of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 10.04(b).
 
“Information” has the meaning specified in Section 10.07.
 
“Intellectual Property Security Agreement” means that certain intellectual
property security agreement from Borrower granting a security interest to Lender
in IP Rights as may be required by Lender in connection with this Agreement.
 
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Committed Loan, the last day of each Interest Period applicable to such Loan and
the Maturity Date; provided, however, that if any Interest Period for a
Eurodollar Rate Committed Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates; and (b) as to any Base Rate Committed Loan, the last
Business Day of each calendar month.
 
“Interest Period” means as to each Eurodollar Rate Committed Loan, the period
commencing on the date such Eurodollar Rate Committed Loan is disbursed or (in
the case of any Eurodollar Rate Committed Loan) converted to or continued as a
Eurodollar Rate Committed Loan and ending on the date one, two, three or six
months thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:
 
(i)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Eurodollar Rate Committed Loan, such Business Day falls in another
calendar month, in which case such Interest Period shall end on the next
preceding Business Day;
 
(ii)          any Interest Period pertaining to a Eurodollar Rate Committed Loan
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and
 
 
14

--------------------------------------------------------------------------------

 
 
(iii)         no Interest Period shall extend beyond the Maturity Date.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.19.
 
“IRS” means the United States Internal Revenue Service.
 
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
 
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by Lender and the Borrower (or any Subsidiary) or in favor of Lender and
relating to such Letter of Credit.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Borrowing. All L/C Borrowings shall be denominated in
Dollars or in an Alternative Currency, as applicable.
 
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 
15

--------------------------------------------------------------------------------

 
 
“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
 
“Lender” means Bank of America in its capacity as lender and issuer of Letters
of Credit hereunder.
 
“Lender Party” or “Lender Parties” has the meaning specified in Section
10.02(c).
 
“Lender’s Office” means, with respect to any currency, Lender’s address and, as
appropriate, account as set forth on Schedule 10.02 with respect to such
currency, or such other address or account with respect to such currency as
Lender may from time to time notify to the Borrower.
 
“Lending Office” means the office or offices of Lender as Lender may from time
to time notify the Borrower.
 
“Letter of Credit” means any standby letter of credit issued hereunder.  Letters
of Credit may be issued in Dollars or in an Alternative Currency.
 
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by Lender.
 
“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).
 
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
 
“Letter of Credit Sublimit” means an amount equal to $7,500,000.00.  The Letter
of Credit Sublimit is part of, and not in addition to, the Commitment.
 
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by Lender to the Borrower under Article II
in the form of a Committed Loan.
 
“Loan Documents” means this Agreement, each Note, each Issuer Document, any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.17 of this Agreement, the Collateral Documents, and the
Guaranty.

 
16

--------------------------------------------------------------------------------

 
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of the Borrower or the Borrower and the other Loan Parties, taken as a
whole, to perform their obligations under the Loan Documents; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or the Borrower and the other Loan Parties, taken as a
whole, of the Loan Documents.
 
“Maturity Date” means June 15, 2016; provided, however, that if such date is not
a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
 
“Non-Financed Capital Expenditures” means, for any period, the sum of (a)
Consolidated Capital Expenditures, minus (b) the amount of Consolidated Capital
Expenditures paid in cash or financed through Indebtedness incurred under the
Loan Documents.
 
“Note” means a promissory note made by the Borrower in favor of Lender
evidencing Loans made by Lender, substantially in the form of Exhibit D.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Swap Contract or treasury
obligation with Lender or an Affiliate of Lender, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

 
17

--------------------------------------------------------------------------------

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means (i) with respect to Committed Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Committed
Loans occurring on such date; and (ii) with respect to any L/C Obligations on
any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.
 
“Participant” has the meaning specified in Section 10.06(d).
 
“Participating Member State” means each state so described in any EMU
Legislation.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Act” means the Pension Protection Act of 2006.
 
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
 
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan, but not including a Multiemployer Plan) that is maintained or is
contributed to by the Borrower and any ERISA Affiliate and is either covered by
Title IV of ERISA or is subject to the minimum funding standards under
Section 412 of the Code.

 
18

--------------------------------------------------------------------------------

 

“Permitted Acquisition” means an Investment (under subsection (a) or (c) of the
definition of Investment) that satisfies each of the following conditions: (i)
prior to and after giving effect to consummating such Investment the Loan
Parties shall be in compliance with all covenants set forth in the Loan
Documents and if such Investment is in an amount in excess of $25,000,000,
Borrower shall deliver to Lender a Compliance Certificate confirming pro forma
compliance with all such covenants, (ii) the acquired entity shall be in a
related line of business to the business of the Borrower or its Subsidiaries,
(iii) the Investment must be approved by the board of directors of the Borrower
and the board of directors, or comparable governing body, of the Person subject
to the investment, and (iv) after giving effect to the Investment (A) the
Consolidated Leverage Ratio shall be less than 2.00:1.0 and (B) Borrower shall
have Liquidity in an amount greater than or equal to $10,000,000.  For the
purposes of the definition of Permitted Acquisition the term “Liquidity” shall
mean an amount equal to the sum of (x) all cash, cash equivalents and marketable
securities held by Borrower and (y) the amount by which the Commitment exceeds
the sum of the Outstanding Amounts of Committed Loans and L/C Obligations.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
 “Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
 
 “Register” has the meaning specified in Section 10.06(c).
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the applicable notice period has been waived.
 
“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice and (b)
with respect to an L/C Credit Extension, a Letter of Credit Application.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party.  Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 
19

--------------------------------------------------------------------------------

 
 
“Revaluation Date” means (a) with respect to any Loan, each of the
following:  (i) each date of a Borrowing of a Eurodollar Rate Committed Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurodollar Rate Committed Loan denominated in an Alternative Currency pursuant
to Section 2.02, and (iii) such additional dates as Lender shall determine; and
(b) with respect to any Letter of Credit, each of the following:  (i) each date
of issuance of a Letter of Credit denominated in an Alternative Currency, (ii)
each date of an amendment of any such Letter of Credit having the effect of
increasing the amount thereof (solely with respect to the increased amount),
(iii) each date of any payment by Lender under any Letter of Credit denominated
in an Alternative Currency, and (iv) such additional dates as Lender shall
determine.
 
“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by Lender to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.
 
 “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Security Agreements” means those security agreements executed by Borrower and
the Guarantors granting a security interest to Lender in the Collateral covered
thereby and such other security agreements (including intellectual property
collateral assignments) as may be required by Lender in connection with this
Agreement.
 
“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.
 
“Spot Rate” for a currency means the rate determined by Lender to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that Lender may obtain such spot rate from another financial
institution designated by Lender if the Person acting in such capacity does not
have as of the date of determination a spot buying rate for any such currency;
and provided further that Lender may use such spot rate quoted on the date as of
which the foreign exchange computation is made in the case of any Letter of
Credit denominated in an Alternative Currency.
 
“Sterling” and “£” means the lawful currency of the United Kingdom.
 
“Stock Pledge Agreement” means, collectively, that certain stock pledge executed
by Borrower granting a security interest to Lender in 65% of the Equity
Interests of each of the Direct Foreign Subsidiaries.

 
20

--------------------------------------------------------------------------------

 
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include Lender or any Affiliate of
Lender).
 
“Synthetic Lease” means (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under
Synthetic Lease creating obligations that do not appear on the balance sheet of
such Person but which, upon the insolvency or bankruptcy of such Person, would
be characterized as the indebtedness of such Person (without regard to
accounting treatment).
 
“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by Lender
to be a suitable replacement) is open for the settlement of payments in Euro.

 
21

--------------------------------------------------------------------------------

 
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
 
“Threshold Amount” means $1,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
 
“Type” means, with respect to a Committed Loan, its character as a Base Rate
Committed Loan or a Eurodollar Rate Committed Loan.
 
“UCC” means the Uniform Commercial Code as in effect in the State of
Connecticut; provided that, if perfection or the effect of perfection or
non-perfection or the priority of any security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of Connecticut, “UCC” means the Uniform Commercial Code as in
effect from time to time in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
 
“United States” and “U.S.” mean the United States of America.
 
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
 
“Wells Fargo Business Credit” means Wells Fargo Business Credit (as successor by
merger to Wachovia Capital Finance Corporation (New England)), and its
successors and assigns.
 
1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
 
(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 
22

--------------------------------------------------------------------------------

 
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
1.03        Accounting Terms. (a) Generally.  All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 and FASB ASC 470-20 on financial liabilities shall
be disregarded.
 
(b)           Changes in GAAP.  If at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower shall so request, Lender and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP; provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to Lender financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.
 
(c)           Consolidation of Variable Interest Entities.  All references
herein to consolidated financial statements of the Borrower and its Subsidiaries
or to the determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

 
23

--------------------------------------------------------------------------------

 

1.04        Rounding.  Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
 
1.05        Exchange Rates; Currency Equivalents.  (a)  Lender shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies.  Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to
occur.  Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by Lender.
 
(b)  Wherever in this Agreement in connection with a Committed Borrowing,
conversion, continuation or prepayment of a Eurodollar Rate Committed Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Committed
Borrowing, Eurodollar Rate Committed Loan or Letter of Credit is denominated in
an Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
Lender.
 
1.06        Additional Alternative Currencies.  (a)  Borrower may from time to
time request that Eurodollar Rate Committed Loans be made and/or Letters of
Credit be issued in a currency other than those specifically listed in the
definition of “Alternative Currency;” provided that such requested currency is a
lawful currency (other than Dollars) that is readily available and freely
transferable and convertible into Dollars.  In the case of any such request with
respect to the making of Eurodollar Rate Committed Loans and the issuance of
Letters of Credit, such request shall be subject to the approval of Lender.
 
(b)  Any such request shall be made to Lender not later than 11:00 a.m., ten
(10) Business Days prior to the date of the desired Credit Extension (or such
other time or date as may be agreed by Lender, in its sole discretion).
 
(c)  Any failure by Lender to respond to such request within the time period
specified in the preceding sentence shall be deemed to be a refusal by Lender to
permit Eurodollar Rate Committed Loans to be made or Letters of Credit to be
issued in such requested currency.  If Lender consents to making Eurodollar Rate
Committed Loans in such requested currency, Lender shall so notify Borrower and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Committed Borrowings of Eurodollar Rate
Committed Loans; and if Lender consents to the issuance of Letters of Credit in
such requested currency, Lender shall so notify Borrower and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances.

 
24

--------------------------------------------------------------------------------

 
 
1.07        Change of Currency.  (a)  Each obligation of the Borrower to make a
payment denominated in the national currency unit of any member state of the
European Union that adopts the Euro as its lawful currency after the date hereof
shall be redenominated into Euro at the time of such adoption (in accordance
with the EMU Legislation).  If, in relation to the currency of any such member
state, the basis of accrual of interest expressed in this Agreement in respect
of that currency shall be inconsistent with any convention or practice in the
London interbank market for the basis of accrual of interest in respect of the
Euro, such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Committed Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Committed Borrowing, at the end of the
then current Interest Period.
 
(b)  Each provision of this Agreement shall be subject to such reasonable
changes of construction as Lender may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.
 
(c)  Each provision of this Agreement also shall be subject to such reasonable
changes of construction as Lender may from time to time specify to be
appropriate to reflect a change in currency of any other country and any
relevant market conventions or practices relating to the change in currency.
 
1.08        Times of Day.  Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
 
1.09        Letter of Credit Amounts.  Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent amount of the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the Dollar Equivalent amount of the
maximum stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.
 
ARTICLE II.      THE COMMITMENT AND CREDIT EXTENSIONS
 
2.01        Committed Loans.  Subject to the terms and conditions set forth
herein, Lender agrees to make loans (each such loan, a “Committed Loan”) to the
Borrower in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of the Commitment; provided,
however, that after giving effect to any Committed Borrowing, (i) the Total
Outstandings shall not exceed the Commitment, (ii) the aggregate Outstanding
Amount of the Committed Loans of Lender, plus the Outstanding Amount of all L/C
Obligations, shall not exceed such the Commitment, and (iii) the aggregate
Outstanding Amount of all Committed Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit.  Within the limits of the
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01, prepay under Section 2.06, and reborrow
under this Section 2.01.  Committed Loans may be Base Rate Committed Loans or
Eurodollar Rate Committed Loans, as further provided herein.

 
25

--------------------------------------------------------------------------------

 
 
2.02        Borrowings, Conversions and Continuations of Committed Loans.
 
(a)           Each Committed Borrowing, each conversion of Committed Loans from
one Type to the other, and each continuation of Eurodollar Rate Committed Loans
shall be made upon the Borrower’s irrevocable notice to Lender, which may be
given by telephone.  Each such notice must be received by Lender not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Committed Loans denominated
in Dollars or of any conversion of Eurodollar Rate Committed Loans denominated
in Dollars to Base Rate Committed Loans, (ii) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurodollar Rate Committed Loans
denominated in Alternative Currencies, and (iii) on the requested date of any
Borrowing of Base Rate Committed Loans.  Each telephonic notice by the Borrower
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to
Lender of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Committed Borrowing of, conversion
to or continuation of Eurodollar Rate Committed Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof.  Except as
provided in Sections 2.04(c) each Borrowing of or conversion to Base Rate
Committed Loans shall be in a principal amount of $250,000 or a whole multiple
of $100,000 in excess thereof.  Each Committed Loan Notice (whether telephonic
or written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Committed Loans, (ii) the requested date of the
Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day), (iii) the principal amount of Committed Loans to be borrowed,
converted or continued, (iv) the Type of Committed Loans to be borrowed or to
which existing Committed Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, and (vi) the currency of
the Committed Loan to be borrowed.  If the Borrower fails to specify a currency
in a Committed Loan Notice requesting a Borrowing, then the Committed Loans so
requested shall be made in Dollars.  If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Committed Loans;
provided, however, that in the case of a failure to timely request a
continuation of Committed Loans denominated in an Alternative Currency, such
Loans shall be continued as Eurodollar Rate Committed Loans in their original
currency with an Interest Period of one month.  Any such automatic conversion to
Base Rate Committed Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurodollar Rate Committed
Loans.  If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Committed Loans in any such Committed Loan Notice, but fails
to specify an Interest Period, it will be deemed to have specified an Interest
Period of one month. No Committed Loan may be converted into or continued as a
Committed Loan denominated in a different currency, but instead must be prepaid
in the original currency of such Committed Loan and reborrowed in the other
currency.

 
26

--------------------------------------------------------------------------------

 
 
(b)           Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension, Section
4.01), Lender shall make funds in an amount equal to the Committed Loan
available to the Borrower either by (i) crediting the account of the Borrower on
the books of Lender with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) Lender by the Borrower; provided, however, that if, on the date
the Committed Loan Notice with respect to such Borrowing denominated in Dollars
is given by the Borrower, there are L/C Borrowings outstanding, then the
proceeds of such Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and second, shall be made available to the Borrower as
provided above.
 
(c)           Except as otherwise provided herein, a Eurodollar Rate Committed
Loan may be continued or converted only on the last day of an Interest Period
for such Eurodollar Rate Committed Loan.  During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurodollar Rate
Committed Loans (whether in Dollars or any Alternative Currency) without the
consent of Lender, and Lender may demand that any or all of the then outstanding
Eurodollar Rate Committed Loans denominated in an Alternative Currency be
prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.
 
(d)           Lender shall promptly notify the Borrower of the interest rate
applicable to any Interest Period for Eurodollar Rate Committed Loans upon
determination of such interest rate.  At any time that Base Rate Committed Loans
are outstanding, Lender shall notify the Borrower of any change in Bank of
America’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
 
(e)           After giving effect to all Committed Borrowings, all conversions
of Committed Loans from one Type to the other, and all continuations of
Committed Loans as the same Type, there shall not be more than five (5) Interest
Periods in effect with respect to Committed Loans.
 
2.03        [Intentionally Omitted]
 
 
27

--------------------------------------------------------------------------------

 
 
2.04        Letters of Credit.
 
(a)           The Letter of Credit Commitment.
 

(i)      Subject to the terms and conditions set forth herein Lender agrees, (1)
from time to time on any Business Day during the period from the Closing Date
until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or in one or more Alternative Currencies for the account
of the Borrower or its Subsidiaries, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under the Letters of Credit; provided that after giving effect to
any L/C Credit Extension with respect to any Letter of Credit, (x) the Total
Outstandings shall not exceed the Commitment, (y) the aggregate Outstanding
Amount of the Committed Loans, plus the Outstanding Amount of all L/C
Obligations, not exceed the Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.
 
(ii)  Lender shall not issue any Letter of Credit, if:
 
(A)           subject to Section 2.04(b)(iii), the expiry date of the requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless Lender has approved such expiry date; or
 
(B)            the expiry date of the requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless Lender has approved such
expiry date.
 
(iii)  Lender shall not be under any obligation to issue any Letter of Credit
if:
 
(A)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain Lender from issuing
such Letter of Credit, or any Law applicable to Lender or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over Lender shall prohibit, or request that Lender
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon Lender with respect to such Letter of
Credit any restriction, reserve or capital requirement (for which Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon Lender any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which Lender in good faith deems material to
it;
 
(B)            the issuance of such Letter of Credit would violate one or more
policies of Lender applicable to letters of credit generally;
 
(C)            except as otherwise agreed by Lender, such Letter of Credit is in
an initial stated amount less than $250,000 in the case of a standby Letter of
Credit;
 
(D)            except as otherwise agreed by Lender, such Letter of Credit is to
be denominated in a currency other than Dollars or an Alternative Currency;
 
(E)             Lender does not as of the issuance date of such requested Letter
of Credit issue Letters of Credit in the requested currency; or
 
(F)            the Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder.
 
 
28

--------------------------------------------------------------------------------

 
(iv)  [Intentionally Omitted].
 
(v)  Lender shall be under no obligation to amend any Letter of Credit if (A)
Lender would have no obligation at such time to issue the Letter of Credit in
its amended form under the terms hereof, or (B) the beneficiary of the Letter of
Credit does not accept the proposed amendment to the Letter of Credit.
 
(b)           Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
 
(i)      Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to Lender in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower.  Such Letter of Credit Application must be received by Lender
not later than 11:00 a.m. at least two Business Days (or such later date and
time as Lender may agree in a particular instance in their sole discretion)
prior to the proposed issuance date or date of amendment, as the case may
be.  In the case of a request for an initial issuance of a Letter of Credit,
such Letter of Credit Application shall specify in form and detail satisfactory
to Lender: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof; (C) the
expiry date thereof; (D) the name and address of the beneficiary thereof; (E)
the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; (G) the purpose and nature of the
requested Letter of Credit; and (H) such other matters as Lender may
require.  In the case of a request for an amendment of any outstanding Letter of
Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to Lender (A) the Letter of Credit to be amended; (B) the proposed
date of amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as Lender may
require.  Additionally, the Borrower shall furnish to Lender such other
documents and information pertaining to such requested Letter of Credit issuance
or amendment, including any Issuer Documents, as Lender may require.
 
(ii)     Unless one or more applicable conditions contained in Article IV shall
not then be satisfied, then, subject to the terms and conditions hereof, Lender
shall, on the requested date, issue a Letter of Credit for the account of the
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with Lender’s usual and customary
business practices.
 
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, Lender may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit must permit
Lender to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued.  Unless otherwise directed by Lender, the
Borrower shall not be required to make a specific request to Lender for any such
extension.

 
29

--------------------------------------------------------------------------------

 
 
(iv)    If the Borrower so requests in any applicable Letter of Credit
Application, Lender may, in its sole discretion, agree to issue a Letter of
Credit that permits the automatic reinstatement of all or a portion of the
stated amount thereof after any drawing thereunder (each, an “Auto-Reinstatement
Letter of Credit”).  Unless otherwise directed by Lender, the Borrower shall not
be required to make a specific request to Lender to permit such reinstatement.
 
(v)     Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, Lender will also deliver to the Borrower a true and
complete copy of such Letter of Credit or amendment.
 
(c)           Drawings and Reimbursements.
 
(i)      Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, Lender shall notify the Borrower
thereof.  In the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse Lender in such Alternative Currency,
unless (A) Lender (at its option) shall have specified in such notice that it
will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrower shall have notified
Lender promptly following receipt of the notice of drawing that Borrower will
reimburse Lender in Dollars.  In the case of any such reimbursement in Dollars
of a drawing under a Letter of Credit denominated in an Alternative Currency,
Lender shall notify Borrower of the Dollar Equivalent of the amount of the
drawing promptly following the determination thereof.  Not later than 11:00 a.m.
on the date of any payment by Lender under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by Lender under a
Letter of Credit to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the Borrower shall reimburse Lender in an amount equal to the
amount of such drawing and in the applicable currency.  If the Borrower fails to
so reimburse Lender by such time, the Borrower shall be deemed to have requested
a Committed Borrowing of Base Rate Committed Loans to be disbursed on the Honor
Date in an amount equal to the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in on Alternative Currency) (the “Unreimbursed Amount”),
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Committed Loans, but subject to the amount of the
unutilized portion of the Commitment and the conditions set forth in Section
4.02 (other than the delivery of a Committed Loan Notice).  Any notice given by
Lender pursuant to this Section 2.04(c)(i) may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.

 
30

--------------------------------------------------------------------------------

 
 
(ii)     With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Borrowing of Base Rate Committed Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from Lender an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate.
 
(d)           [Intentionally Omitted]
 
(e)           Obligations Absolute. The obligation of the Borrower to reimburse
Lender for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
 
(i)  any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
 
(ii)  the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), Lender or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
 
(iii)  any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
 
(iv)  any payment by Lender under such Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; or any payment made by Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law;
 
(v)  any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to Borrower or any Subsidiary or in the
relevant currency markets generally; or
 
(vi)  any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 
31

--------------------------------------------------------------------------------

 
 
The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify Lender.  The Borrower shall be conclusively deemed
to have waived any such claim against Lender and its correspondents unless such
notice is given as aforesaid.
 
(f)           Role of Lender. Borrower agrees that, in paying any drawing under
a Letter of Credit, Lender shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document.  None of Lender, any of its Related Parties, nor
any correspondent, participant, assignee of Lender shall be liable to Borrower
for (i) any action taken or omitted in the absence of gross negligence or
willful misconduct; or (ii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document delivered by any party other than Lender.  The Borrower hereby
assumes all risks of the acts or omissions of any beneficiary or transferee with
respect to its use of any Letter of Credit; provided, however, that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement and this assumption shall not release Lender
from liability to the Borrower for Lender’s gross negligence or willful
misconduct in honoring or failing to pay under any Letter of Credit in
accordance with the terms of the following sentence.  None of Lender or any of
its Related Parties nor any correspondent, participant or assignee of Lender
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.04(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against Lender,
and Lender may be liable to the Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower which the Borrower proves were caused by Lender’s willful misconduct or
gross negligence or Lender’s willful failure to pay under any Letter of Credit
after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, Lender may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and Lender shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
(g)           Applicability of ISP. Unless otherwise expressly agreed by Lender
and the Borrower when a Letter of Credit is issued the rules of the ISP shall
apply to each standby Letter of Credit.

 
32

--------------------------------------------------------------------------------

 

(h)           Letter of Credit Fees.  The Borrower shall pay to Lender a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Rate times the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit.  For purposes of computing the daily
amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.06.  Letter of
Credit Fees shall be (i) due and payable on the first Business Day after the end
of each March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears.  If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each standby Letter of Credit shall
be computed and multiplied by the Applicable Rate separately for each period
during such quarter that such Applicable Rate was in effect.  Notwithstanding
anything to the contrary contained herein, upon the election of Lender, while
any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.
 
(i)           Documentary and Processing Charges Payable to Lender. The Borrower
shall pay directly to Lender for its own account, in Dollars, the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of Lender relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.
 
(j)           Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
(k)           Letters of Credit Issued for Subsidiaries.  Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse Lender hereunder for any and all drawings under such
Letter of Credit.  The Borrower hereby acknowledges that the issuance of Letters
of Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
2.05        [Intentionally Omitted]
 
2.06        Prepayments.
 
(a)           The Borrower may, upon notice to Lender, at any time or from time
to time voluntarily prepay Committed Loans in whole or in part without premium
or penalty; provided that (i) such notice must be received by Lender not later
than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurodollar Rate Committed Loans, (B) four Business Days (or five, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to any date
of prepayment of Eurodollar Rate Committed Loans denominated in Alternative
Currencies, and (C) on the date of prepayment of Base Rate Committed Loans; (ii)
any prepayment of Eurodollar Rate Committed Loans denominated in Dollars shall
be in a principal amount of $100,000 or a whole multiple of $50,000 in excess
thereof; (iii) any prepayment of Eurodollar Rate Committed Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $100,000 or a
whole multiple of $50,000 in excess thereof; and (iv) any prepayment of Base
Rate Committed Loans shall be in a principal amount of $100,000 or a whole
multiple of $50,000 in excess thereof or, in each case, if less, the entire
principal amount thereof then outstanding.  Each such notice shall specify the
date and amount of such prepayment and the Type(s) of Committed Loans to be
prepaid and, if Eurodollar Rate Committed Loans are to be prepaid, the Interest
Period(s) of such Loans.  If such notice is given by the Borrower, the Borrower
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein.  Any prepayment of a
Eurodollar Rate Committed Loan shall be accompanied by all accrued interest on
the amount prepaid, together with any additional amounts required pursuant to
Section 3.05.

 
33

--------------------------------------------------------------------------------

 
 
(b)           [Intentionally Omitted]
 
(c)           [Intentionally Omitted]
 
(d)           If Lender notifies Borrower at any time that the Total
Outstandings at any time exceed the Commitment then in effect, the Borrower
shall, within one (1) Business Day of Borrower’s receipt of such notice, prepay
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.06(d) unless
after the prepayment in full of the Committed Loans the Total Outstandings
exceed the Commitment then in effect.
 
(e)           If Lender notifies Borrower at any time that the Outstanding
Amount of all Loans and L/C Obligations denominated in Alternative Currencies at
such time exceeds the Alternative Currency Sublimit then in effect, then, within
one (1) Business Day of Borrower’s receipt of such notice, the Borrower shall
prepay such Loans and/or Cash Collateralize such L/C Obligations in an aggregate
amount sufficient to (i) reduce such Outstanding Amount as of such date of
payment/Cash Collateralization to an amount not to exceed the Alternative
Currency Sublimit then in effect or (ii) Cash Collateralize such excess.
 
2.07        Termination or Reduction of Commitment.  The Borrower may, upon
notice to Lender, terminate the Commitment, or from time to time permanently
reduce the Commitment; provided that (i) any such notice shall be received by
Lender not later than 11:00 a.m. five Business Days prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrower shall not terminate or reduce the Commitment if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Outstandings would exceed the Commitment, and (iv) if, after giving effect
to any reduction of the Commitment, the Alternative Currency Sublimit or the
Letter of Credit Sublimit exceeds the amount of the Commitment, such Sublimit
shall be automatically reduced by the amount of such excess.  All fees accrued
until the effective date of any termination of the Commitment shall be paid on
the effective date of such termination.
 
2.08        Repayment of Loans.  The Borrower shall repay to Lender on the
Maturity Date the aggregate principal amount of Committed Loans outstanding on
such date.
 
 
34

--------------------------------------------------------------------------------

 
 
2.09        Interest.

(a)           Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Committed Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Rate plus (in the
case of a Eurodollar Rate Committed Loan which is lent from a Lending Office in
the United Kingdom or a Participating Member State) the Mandatory Cost; and (ii)
each Base Rate Committed Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate.
 
(b)           (i)      If any amount of principal of any Loan is not paid when
due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(ii)      If any amount (other than principal of any Loan) payable by the
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request Lender, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)    Upon the request of Lender, while any Event of Default exists (other
than as set forth in clause (b)(i) and (ii) above), the Borrower shall pay
interest on the principal amount of all outstanding Obligations hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
 
(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein.  Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
 
2.10        Fees.  In addition to certain fees described in subsections (h) and
(i) of Section 2.04:
 
(a)           Lender’s Upfront Fee.  On the Closing Date, Borrower shall pay to
Lender, an upfront fee in an aggregate amount of one half of one percent (0.5%)
of the Commitment as of the Closing Date.  Such upfront fee is for the credit
facility committed by Lender under this Agreement and is fully earned on the
date paid.  The upfront fee paid to Lender is solely for its own account and is
nonrefundable for any reason whatsoever.
 

(b)           Unused Commitment Fee. The Borrower shall pay to Lender, an unused
commitment fee equal to the Applicable Rate times the actual daily amount by
which the Commitment exceed the sum of (i) the Outstanding Amount of Committed
Loans and (ii) the Outstanding Amount of L/C Obligations.  The unused commitment
fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the Closing Date, and on the last day of the Availability
Period.  The unused commitment fee shall be calculated quarterly in arrears, and
if there is any change in the Applicable Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Rate separately
for each period during such quarter that such Applicable Rate was in effect.

 
35

--------------------------------------------------------------------------------

 
2.11        Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
 
(a)           All computations of fees and interest (including Base Rate
Committed Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of 360 days, and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year), or, in the case of interest in respect of Committed Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid, provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.13(a), bear interest for one day.  Each
determination by Lender of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.
 
(b)           If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
Lender determines that (i) the Consolidated Leverage Ratio as calculated by the
Borrower as of any applicable date was inaccurate and (ii) a proper calculation
of the Consolidated Leverage Ratio would have resulted in higher pricing for
such period, the Borrower shall immediately and retroactively be obligated to
pay to Lender, promptly on demand by Lender (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Borrower under
the Bankruptcy Code of the United States, automatically and without further
action by Lender, an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of Lender under Section 2.04(c)(ii), 2.04(h) or 2.09(b) or under Article VIII. 
The Borrower’s obligations under this paragraph shall survive the termination of
the Commitment and the repayment of all other Obligations hereunder.
 
2.12        Evidence of Debt.  The Credit Extensions made by Lender shall be
evidenced by one or more accounts or records maintained by Lender in the
ordinary course of business.  The accounts or records maintained by Lender shall
be conclusive absent manifest error of the amount of the Credit Extensions made
by Lender to the Borrower and the interest and payments thereon.  Any failure to
so record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Borrower hereunder to pay any amount owing with respect to
the Obligations.  Upon the request of Lender, the Borrower shall execute and
deliver to Lender a Note, which shall evidence Lender’s Loans in addition to
such accounts or records.  Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, currency and maturity of its
Loans and payments with respect thereto.
 
 
36

--------------------------------------------------------------------------------

 

2.13         Payments Generally.
 
(a)           (i)  General.  All payments to be made by the Borrower shall be
made without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein and except with respect
to principal of and interest on Loans denominated in an Alternative Currency,
all payments by the Borrower hereunder shall be made to Lender at Lender’s
Office in Dollars and in Same Day Funds not later than 2:00 p.m. on the date
specified herein.  Except as otherwise expressly provided herein, all payments
by the Borrower with respect to principal and interest on Loans denominated in
an Alternative Currency shall be made to Lender, at the applicable Lender’s
Office in such Alternative Currency and in Same Day Funds not later than the
Applicable Time specified by Lender on the dates specified herein.  Without
limiting the generality of the foregoing, Lender may require that any payments
due under this Agreement be made in the United States.  If, for any reason,
Borrower is prohibited by any Law from making any required payment hereunder in
an Alternative Currency, Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount.  All payments
received by Lender (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by Lender in the case of payments in an
Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
(b)           From and after the date on which Borrower’s and Guarantors’
primary operating and depository bank accounts are established with Lender in
accordance with Section 6.15 hereof, on each date when the payment of any
principal, interest or fees are due hereunder or under any Loan Document, the
Borrower agrees to maintain on deposit in an ordinary checking account
maintained by the Borrower with Lender (as such account shall be designated by
the Borrower in a written notice to Agent from time to time, the “Borrower
Account”) an amount sufficient to pay such principal, interest or fees in full
on such date.  The Borrower hereby authorizes Lender (A) to deduct automatically
all principal, interest or fees when due hereunder or under any Note from the
Borrower Account, and (B) if and to the extent any payment of principal,
interest or fees under this Agreement or any Loan Document is not made when due
to deduct any such amount from any or all of the accounts of the Borrower
maintained at Lender.  Lender agrees to provide written notice to the Borrower
of any automatic deduction made pursuant to this Section showing in reasonable
detail the amounts of such deduction.  Lender agrees to reimburse the Borrower
based for any amounts deducted from such accounts in excess of amount due
hereunder and under any other Loan Documents.
 
2.14        [Intentionally Omitted]
 
2.15        [Intentionally Omitted] 
 
 
37

--------------------------------------------------------------------------------

 

2.16        Increase in Commitment.
 
(a)           Request for Increase.  Provided there exists no Default, upon
notice to Lender, the Borrower may on a one-time basis, request an increase in
the Commitment (which increase may take the form of new revolving or term loan
tranches) by an amount not exceeding $10,000,000; provided that that any such
request for an increase shall be in a minimum amount of $5,000,000.  At the time
of sending such notice, the Borrower shall specify the time period within which
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to Lender).  Lender shall
notify the Borrower of Lender’s response to each request made hereunder.  If the
Commitment is increased in accordance with this Section Lender and the Borrower
shall determine the effective date and, if applicable, the final allocation of
such increase.
 
(b)           Conditions to Effectiveness of Increase.  As a condition precedent
to such increase, (i) the Borrower shall deliver to Lender a certificate of each
Loan Party dated as of the Increase Effective Date signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of Section
5.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 6.01, and (B) no Default exists
and (ii) to the extent that the increase of the Commitment shall take the form
of a term loan tranche, this Agreement shall be amended, in form and substance
satisfactory to Lender, to include such terms as are customary for a term loan
commitment.
 
(c)           Conflicting Provisions. This Section shall supersede any
provisions in Section 10.01 to the contrary.
 
2.17        Cash Collateral.
 
(a)           Certain Credit Support Events.  Upon the request of Lender (i) if
Lender has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an L/C Borrowing which cannot be repaid
by the extension of a Base Rate Committed Loan as provided in Section 2.04(c)
hereof, then the Borrower shall immediately repay such L/C Borrowing and (ii)
if, as of the Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall immediately Cash Collateralize
the then Outstanding Amount of all L/C Obligations for so long as such L/C
Obligations shall remain outstanding.
 
(b)           Grant of Security Interest.  All Cash Collateral (other than
credit support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America.  The Borrower
hereby grants to Lender, and agrees to maintain, a first priority security
interest in all such cash, deposit accounts and all balances therein, and all
other property so provided as collateral pursuant hereto, and in all proceeds of
the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.17(c).  If at any time Lender determines
that Cash Collateral is subject to any right or claim of any Person other than
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the applicable obligations secured thereby, the Borrower will,
promptly upon demand Lender, pay or provide to Lender additional Cash Collateral
in an amount sufficient to eliminate such deficiency.
 
 
38

--------------------------------------------------------------------------------

 

(c)           Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 2.17 or
Sections 2.04, 2.06, or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.
 
(d)           Release.  Cash Collateral (or the appropriate portion thereof)
shall be released promptly following (i) the elimination of the applicable
obligations giving rise thereto or (ii) Lender’s good faith determination that
there exists excess Cash Collateral; provided, however, (x) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of a Default or Event of Default (and following application as
provided in this Section 2.17 may be otherwise applied in accordance with
Section 8.03), and (y) the Person providing Cash Collateral and Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated obligations.
 
2.18        [Intentionally Omitted]
 
ARTICLE III.          TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01        Taxes.   
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.  (i) Any and all payments by or on account of any obligation
of the Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes.  If, however, applicable Laws require the Borrower or
Lender to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower or Lender, as the case
may be, upon the basis of the information and documentation to be delivered
pursuant to subsection (e) below.
 
(ii)      If the Borrower or Lender shall be required by the Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding taxes, from any payment, then (A) Borrower or Lender, as required by
the Code, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B)Borrower or Lender, to the extent required by the
Code, shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
 
39

--------------------------------------------------------------------------------

 

(iii)          If Borrower or Lender shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
Borrower or Lender, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) Borrower or
Lender, to the extent required by such Laws, shall timely pay the full amount so
withheld or deducted by it to the relevant Governmental Authority in accordance
with such Laws, and (C) to the extent that the withholding or deduction is made
on account of Indemnified Taxes or Other Taxes, the sum payable by Borrower
shall be increased as necessary so that after any required withholding or the
making of all required deductions (including deductions applicable to additional
sums payable under this Section), Lender receives an amount equal to the sum it
would have received had no such withholding or deduction been made
 
(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
 
(c)           Tax Indemnifications.  (i) Without limiting the provisions of
subsection (a) or (b) above, the Borrower shall, and does hereby, indemnify
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) withheld or deducted by the Borrower or
Lender or paid by Lender and any penalties, interest and reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  The Borrower shall also, and does hereby, indemnify
Lender, and shall make payment in respect thereof within 10 days after demand
therefor, for any amount which Lender for any reason fails to pay indefeasibly
to Lender as required by clause (ii) of this subsection.  A certificate as to
the amount of any such payment or liability delivered to the Borrower by Lender
shall be conclusive absent manifest error.
 
(ii)      Without limiting the provisions of subsection (a) or (b) above, Lender
shall, and does hereby, indemnify the Borrower, and shall make payment in
respect thereof within 10 days after demand therefor, against any and all Taxes
and any and all related losses, claims, liabilities, penalties, interest and
expenses (including the fees, charges and disbursements of any counsel for the
Borrower) incurred by or asserted against the Borrower or Lender by any
Governmental Authority as a result of the failure by Lender to deliver, or as a
result of the inaccuracy, inadequacy or deficiency of, any documentation
required to be delivered by Lender to the Borrower pursuant to subsection (e). 
The agreements in this clause (ii) shall survive any assignment of rights by
Lender, the termination of the Commitment and the repayment, satisfaction or
discharge of all other Obligations.
 
 
40

--------------------------------------------------------------------------------

 

(d)           Evidence of Payments.  Upon request by the Borrower or Lender, as
the case may be, after any payment of Taxes by the Borrower or by Lender to a
Governmental Authority as provided in this Section 3.01, the Borrower shall
deliver to Lender or Lender shall deliver to the Borrower, as the case may be,
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or Lender, as the case may be.
 
(e)           [Intentionally Omitted]
 
(f)            Treatment of Certain Refunds.  Unless required by applicable
Laws, at no time shall Lender have any obligation to file or otherwise pursue on
behalf of a Participant or an assignee of Lender or have any obligation to pay
to any Participant or assignee of Lender, any refund of Taxes withheld or
deducted from funds paid to the account of such Participant or assignee of
Lender. If Lender determines, in its sole discretion (absent manifest error),
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section, it shall pay to the Borrower an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses and net of any loss or gain realized in the conversion of such funds
from or to another currency incurred by Lender and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of Lender, agrees to repay
the amount paid over to the Borrower (plus any penalties, interest or other
charges imposed by the relevant Governmental Authority) to Lender in the event
Lender is required to repay such refund to such Governmental Authority.  This
subsection shall not be construed to require Lender Issuer to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
 
3.02        Illegality.  If Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate (whether denominated in
Dollars or an Alternative Currency), or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the London interbank market,
then, on notice thereof by Lender to the Borrower, (i) any obligation of Lender
to make or continue Eurodollar Rate Committed Loans or to convert Base Rate
Committed Loans to Eurodollar Rate Committed Loans shall be suspended, and (ii)
if such notice asserts the illegality of Lender making or maintaining Base Rate
Committed Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Committed Loans of Lender shall, if necessary to avoid such illegality, be
determined by Lender without reference to the Eurodollar Rate component of the
Base Rate, in each case until Lender notifies the Borrower that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrower shall, upon demand from Lender, prepay or, if
applicable, convert all Eurodollar Rate Committed Loans of Lender to Base Rate
Committed Loans (the interest rate on which Base Rate Committed Loans of Lender
shall, if necessary to avoid such illegality, be determined by Lender without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if Lender may lawfully continue to maintain
such Eurodollar Rate Committed Loans to such day, or immediately, if Lender may
not lawfully continue to maintain such Eurodollar Rate Committed Loans and (y)
if such notice asserts the illegality of Lender determining or charging interest
rates based upon the Eurodollar Rate, Lender shall during the period of such
suspension compute the Base Rate without reference to the Eurodollar Rate
component thereof until Lender determines that it is no longer illegal for
Lender to determine or charge interest rates based upon the Eurodollar Rate. 
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.
 
 
41

--------------------------------------------------------------------------------

 

3.03        Inability to Determine Rates.  If Lender determines that for any
reason in connection with any request for a Eurodollar Rate Committed Loan or a
conversion to or continuation thereof that (a) deposits (whether in Dollars or
an Alternative Currency) are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Committed Loan, (b) adequate and reasonable means do not exist
for determining the Eurodollar Rate for any requested Interest Period with
respect to a proposed Eurodollar Rate Committed Loan (whether denominated in
Dollars or an Alternative Currency), or (c) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Committed
Loan does not adequately and fairly reflect the cost to Lender of funding such
Eurodollar Rate Loan, Lender will promptly so notify the Borrower.  Thereafter,
(x) the obligation of Lender to make or maintain Eurodollar Rate Committed Loans
shall be suspended, and (y) in the event of a determination described in the
preceding sentence with respect to the Eurodollar Rate component of the Base
Rate, the utilization of the Eurodollar Rate component in determining the Base
Rate shall be suspended, in each case until Lender revokes such notice.  Upon
receipt of such notice, the Borrower may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Committed Loans
in the affected currency or currencies or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Committed Loans in the amount specified therein.
 
3.04        Increased Costs; Reserves on Eurodollar Rate Committed Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)      impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
Lender (except (A) any reserve requirement contemplated by Section 3.04(e) and
(B) the requirements of the Bank of England and the Financial Services Authority
or the European Central Bank reflected in the Mandatory Cost, other than as set
forth below) or Lender;
 
 
42

--------------------------------------------------------------------------------

 

(ii)      subject Lender to any tax of any kind whatsoever with respect to this
Agreement, any Letter of Credit or any Eurodollar Rate Committed Loan made by
it, or change the basis of taxation of payments to Lender in respect thereof
(except for Indemnified Taxes or Other Taxes covered by Section 3.01 and the
imposition of, or any change in the rate of, any Excluded Tax payable by
Lender);
 
(iii)     result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to Lender of complying with the requirements of the Bank
of England and/or the Financial Services Authority or the European Central Bank
in relation to its making, funding or maintaining Eurodollar Rate Committed
Loans; or
 
(iv)     impose on Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Committed Loans made
by Lender or any Letter of Credit;
 
and the result of any of the foregoing shall be to increase the cost to Lender
of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to Lender of issuing or maintaining any
Letter of Credit (or of maintaining its obligation to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by Lender
hereunder (whether of principal, interest or any other amount) then, upon
request of Lender, the Borrower will pay to Lender such additional amount or
amounts as will compensate Lender for such additional costs incurred or
reduction suffered.
 
(b)           Capital Requirements.  If Lender determines that any Change in Law
affecting Lender or any Lending Office of Lender or Lender’s holding company, if
any, regarding capital requirements has or would have the effect of reducing the
rate of return on Lender’s capital or on the capital of Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of Lender or
the Loans made by Lender, or the Letters of Credit issued by Lender, to a level
below that which Lender or Lender’s holding company could have achieved but for
such Change in Law (taking into consideration Lender’s policies and the policies
of Lender’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to Lender such additional amount or amounts as will
compensate Lender or Lender’s holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of Lender setting
forth the amount or amounts necessary to compensate Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that Lender notifies
the Borrower of the Change in Law giving rise to such increased costs or
reductions and of Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
 
 
43

--------------------------------------------------------------------------------

 

(e)           Reserves on Eurodollar Rate Committed Loans.  The Borrower shall
pay to Lender, (i) as long as Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Committed Loan equal to
the actual costs of such reserves allocated to such Loan by Lender (as
determined by Lender in good faith, which determination shall be conclusive) and
(ii) as long as Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitment or
the funding of the Eurodollar Rate Committed Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by Lender (as determined by Lender in good faith, which
determination shall be conclusive), which in each case shall be due and payable
on each date on which interest is payable on such Loan, provided the Borrower
shall have received at least 10 days’ prior notice of such additional interest
or costs from Lender.  If Lender fails to give notice 10 days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable 10 days from receipt of such notice.
 
3.05        Compensation for Losses.  Upon demand of Lender from time to time,
the Borrower shall promptly compensate Lender for and hold Lender harmless from
any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Committed Loan on a day other than the last day of the
Interest Period for such Loan (whether voluntary, mandatory, automatic, by
reason of acceleration, or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Committed Loan on the date or in the amount notified by the
Borrower; or
 
(c)           any failure by Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency;
 
including any loss of anticipated profits and any loss, any foreign exchange
losses or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by Lender in connection with the foregoing.
 
 
44

--------------------------------------------------------------------------------

 

For purposes of calculating amounts payable by the Borrower to Lender under this
Section 3.05, Lender shall be deemed to have funded each Eurodollar Rate
Committed Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for such currency for a comparable period, whether or not
such Eurodollar Rate Committed Loan was in fact so funded.
 
3.06        Mitigation Obligations.
 
(a)           If Lender requests compensation under Section 3.04, or the
Borrower is required to pay any additional amount to Lender or any Governmental
Authority for the account of Lender pursuant to Section 3.01, or if Lender gives
a notice pursuant to Section 3.02, then Lender shall, as applicable, use
reasonable efforts to designate a different Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.01 or 3.04, as the case may be, in the future, or
eliminate the need for the notice pursuant to Section 3.02, as applicable, and
(ii) in each case, would not subject Lender to any unreimbursed cost or expense
and would not otherwise be disadvantageous to Lender.
 
3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Commitment and payment of all other Obligations
hereunder.
 
ARTICLE IV.          CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01        Conditions of Initial Credit Extension.  The obligation of Lender to
make its initial Credit Extension hereunder is subject to satisfaction of the
following conditions precedent:
 
(a)           Lender’s receipt of the following, each of which shall be
originals or electronically transmitted (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to Lender:
 
(i)      executed counterparts of this Agreement, all Collateral Documents and
each Guaranty, sufficient in number for distribution to Lender and the Borrower;
 
(ii)     a Note executed by the Borrower in favor of Lender;
 
(iii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as Lender may require evidencing the identity, authority and capacity of
each Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party;
 
(iv)    such documents and certifications as Lender may reasonably require to
evidence that each Loan Party is duly organized or formed, and that each Loan
Party is validly existing, in good standing (where such concept is applicable)
and qualified to engage in business in each jurisdiction where its ownership,
lease or operation of properties or the conduct of its business requires such
qualification, except to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect, which documents shall include:
 
 
45

--------------------------------------------------------------------------------

 

(1) articles of incorporation or other charter documents as applicable certified
to be true and correct and in force and effect by a Responsible Officer
(“Officer Certification”),
 
(2) copies of resolutions of the board of directors or comparable managing body
approving and adopting the Loan Documents, the transactions and authorizing
execution and delivery thereof (with Officer Certification),
 
(3) a copy of the bylaws or comparable operating agreement of each Loan Party
(with Officer Certification),
 
(4) certificates of good standing, existence or its equivalent certified as of a
recent date by the appropriate Governmental Authorities of the state of
incorporation or organization and each other state in which the failure to so
qualify and be in good standing would reasonably be expected to have an Material
Adverse Effect, and
 
(5) an incumbency certificate (with Officer Certification);
 
(v)      a favorable opinion of counsel to the Loan Parties addressed to Lender
and which may be relied upon by its successors and assigns, in form and
substance satisfactory to the Lender;
 
(vi)     a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
 
(vii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;
 
(viii)   a certificate signed by a Responsible Officer of Borrower and the
Guarantors dated as of the Closing Date as to the solvency of the Borrower and
the Guarantors following the consummation of the transactions contemplated
herein and in form and substance satisfactory to Lender;
 
 
46

--------------------------------------------------------------------------------

 

(ix)     evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
 
(x)      evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement, other than Liens granted in favor of Wells
Fargo Business Credit relating to deposits cash collateralizing the Existing
Letters of Credit, have been or concurrently with the Closing Date are being
released;
 
(xi)     in connection with the delivery of the Security Agreements and Stock
Pledge:
 
(1) certificates representing the Equity Interests referred to therein
accompanied by undated stock powers executed in blank or registered in the name
of such nominee or nominees as Lender shall specify, as applicable,
 
(2) proper financing statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that Lender may deem necessary or desirable
in order to perfect the Liens created under the Security Agreements, covering
the Collateral described in the Security Agreements,
 
(3) completed requests for information, dated on or before the date of the
initial Credit Extension, listing the financing statements referred to in clause
(2) above and all other effective financing statements filed in the
jurisdictions referred to in clause (2) above that name any Loan Party as
debtor, together with copies of such other financing statements, and
 
(4) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that Lender may deem necessary or
desirable in order to perfect the Liens created thereby; and
 
(xii)     such other assurances, certificates, documents, consents or opinions
as Lender may reasonably require.
 
(b)           Responsible Officers.  Set forth on Schedule 4.1(b) are
Responsible Officers that are permitted to sign Loan Documents on behalf of the
Loan Parties, holding the offices indicated next to their respective names, as
of the Closing Date.  Such Authorized Officers are the duly elected and
qualified officers of such Loan Party and are duly authorized to execute and
deliver, on behalf of the respective Loan Party, the Credit Agreement, the Notes
and the other Loan Documents.
 
(c)           Any fees required to be paid on or before the Closing Date shall
have been paid.
 
(d)           Unless waived by Lender, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to Lender (directly to
such counsel if requested by Lender) to the extent invoiced prior to or on the
Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and Lender).
 
 
47

--------------------------------------------------------------------------------

 

4.02        Conditions to all Credit Extensions.  The obligation of Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Committed Loans) is subject to the following
conditions precedent:
 
(a)           The representations and warranties of the Borrower and each other
Loan Party contained in Article V or any other Loan Document, or which are
contained in any document furnished at any time under or in connection herewith
or therewith, shall be true and correct in all material respects on and as of
the date of such Credit Extension (except that to the extent that any
representation and warranty is already qualified by materiality, in which case,
such representation and warranty shall be true and correct as written as of such
date), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date (except that to the extent that any
representation and warranty is already qualified by materiality, in which case,
such representation and warranty shall be true and correct as written as of such
date), and except that for purposes of this Section 4.02, the representations
and warranties contained in subsections (a) and (b) of Section 5.05 shall be
deemed to refer to the most recent statements furnished pursuant to clauses (a)
and (b), respectively, of Section 6.01.
 
(b)          No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
 
(c)          Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
 
(d)          In the case of a Credit Extension to be denominated in an
Alternative Currency, there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of Lender would make
it impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
 
Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Committed Loans) submitted by the Borrower shall be deemed to be
a representation and warranty that the conditions specified in Sections 4.02(a)
and (b) have been satisfied on and as of the date of the applicable Credit
Extension.
 
 
48

--------------------------------------------------------------------------------

 

ARTICLE V.          REPRESENTATIONS AND WARRANTIES
 
The Borrower represents and warrants to Lender that:
 
5.01        Existence, Qualification and Power.  Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so would not reasonably
be expected to have a Material Adverse Effect.
 
5.02        Authorization; No Contravention.  The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is
party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of such
Person’s Organizational Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is Party or
affecting such Person or the properties of such Person or any of its
Subsidiaries where such conflict, breach or contravention would reasonably be
expected to have a Material Adverse Effect or (ii) any order, injunction, writ
or decree of any Governmental Authority or any arbitral award to which such
Person or its property is subject; or (c) violate any Law.
 
5.03        Governmental Authorization, Other Consents.  Except (a) for the
approvals of the Boards of Directors of the Loan Parties which have been
obtained (as is applicable with respect to clauses (w) and (x) below),  (b) for
the filing of all financing statements in the proper form and in the proper
jurisdictions as is applicable with respect to clause (y) below, and (c) as may
be required by the laws of the jurisdictions of organization of the Foreign
Subsidiaries with respect to clauses (x) and (y) below, no approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with (w) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, (x) the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (y) the perfection or maintenance of the Liens created under the
Collateral Documents (including the priority nature thereof as provided in
Section 5.21 hereof) or (z) the exercise by Lender of its rights under the Loan
Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents.
 
5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by each Loan Party that is party thereto.  This Agreement constitutes, and each
other Loan Document when so delivered will constitute, a legal, valid and
binding obligation of such Loan Party, enforceable against each Loan Party that
is party thereto in accordance with its terms, except as enforcement may be
limited by principles of equity, bankruptcy, insolvency, or other laws affecting
a creditor’s rights generally.
 
 
49

--------------------------------------------------------------------------------

 

5.05        Financial Statements; No Material Adverse Effect.
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the consolidated
financial condition of the Borrower and its Subsidiaries as of the date thereof
and their results of operations for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other liabilities, direct or contingent, of the Borrower and its Subsidiaries as
of the date thereof which are required to be shown in accordance with GAAP,
including liabilities for taxes, material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheet of the Borrower and its
Subsidiaries dated March 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, (ii) fairly present the consolidated financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments
and (iii) show all material indebtedness and other liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof which
are required to be shown in accordance with GAAP, including liabilities for
taxes, material commitments and Indebtedness.
 
(c)           Since the date of the Audited Financial Statements (and, in
addition, after delivery of the annual audited financial statements in
accordance with Section 6.01, from the date of the most recently delivered
annual audited financial statements), there has been no event or circumstance,
either individually or in the aggregate, that has had or would reasonably be
expected to have a Material Adverse Effect.
 
5.06        Litigation.  There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.
 
5.07        No Default.  Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
5.08        Ownership of Property; Liens.  Each of the Borrower and each
Subsidiary has good record and marketable title in fee simple to, or valid
leasehold interests in, all real property necessary or used in the ordinary
conduct of its business, except for such defects in title as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 7.01.
 
 
50

--------------------------------------------------------------------------------

 

5.09        Environmental Compliance.  The Borrower has reasonably concluded
that it is not in violation of Environmental Laws and there are no claims
against it alleging violations of Environmental Law which in either case would,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
5.10        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies not Affiliates
of the Borrower, in such amounts with such deductibles and covering such risks
as are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Borrower or the applicable Subsidiary
operates.
 
5.11        Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Borrower or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement.
 
5.12        ERISA Compliance.
 
(a)           Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws.  Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service.  To the best knowledge of the
Borrower, nothing has occurred that would prevent or cause the loss of such
tax-qualified status.
 
(b)           Other than as disclosed on Schedule 5.12(c) hereto, there are no
pending or, to the best knowledge of the Borrower, threatened claims, actions
or  lawsuits, or action by any Governmental Authority, with respect to any Plan
that would reasonably be expected to have a Material Adverse Effect.  There has
been no prohibited transaction or violation of the fiduciary responsibility
rules with respect to any Plan that has resulted or would reasonably be expected
to result in a Material Adverse Effect.
 
 
51

--------------------------------------------------------------------------------

 

(c)           Other than as disclosed on Schedule 5.12(c) hereto, since June 1,
2005, (i) no ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that would reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan which would reasonably be expected to result in a Material Adverse Effect;
(ii) the Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that would reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC which would
reasonably be expected to result in a Material Adverse Effect other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that would reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated by the
plan administrator thereof nor by the PBGC, and no event or circumstance has
occurred or exists that would reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.
 
(d)           Neither the Borrower nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than (A) on the Closing Date,
those listed on Schedule 5.12(d) hereto and (B) thereafter, Pension Plans not
otherwise prohibited by this Agreement.
 
5.13        Subsidiaries; Equity Interests.  No Loan Party has any Subsidiaries
other than those specifically disclosed in Part (a) of Schedule 5.13, and all of
the outstanding Equity Interests in such Subsidiaries have been validly issued,
are fully paid and non-assessable and are owned by a Loan Party in the amounts
specified on Part (a) of Schedule 5.13 free and clear of all Liens except those
created under the Collateral Documents.  No Loan Party has any equity
investments in any corporation or entity other than those specifically disclosed
in Part (a) or Part (b) of Schedule 5.13.  Set forth on Part (c) of Schedule
5.13 is a complete and accurate list of all Loan Parties, showing as of the
Closing Date (as to each Loan Party) the jurisdiction of its incorporation.  The
copy of the charter of each Loan Party and each amendment thereto provided
pursuant to Lender is a true and correct copy of each such document, each of
which is valid and in full force and effect.
 
5.14        Margin Regulations; Investment Company Act.
 
(a)           The Borrower is not engaged and will not engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
 
 
52

--------------------------------------------------------------------------------

 

5.15        Disclosure.  The financial statements of the Borrower filed with the
SEC disclose all material liabilities of the Borrower and its Subsidiaries under
their Contractual Obligations, including all material contingent liabilities as
set forth in the footnotes thereto, all as required by GAAP.  No report,
financial statement, certificate or other information furnished (whether in
writing or orally) by or on behalf of any Loan Party to Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished), when taken as a
whole, contains any material misstatement of fact or omits to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being understood by Lender that such financial
information is not viewed as fact and that actual results during the period or
periods covered by the projected financial information may differ from such
projected financial information and some such differences may be material.
 
5.16        Compliance with Laws.  Each Loan Party and each Subsidiary thereof
is in compliance in all material respects with the requirements of all Laws and
all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.
 
5.17        Taxpayer Identification Number.  The Borrower’s true and correct
U.S. taxpayer identification number is set forth on Schedule 10.02.
 
5.18        Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of Lender a legal, valid and enforceable first
priority Lien (subject to Liens permitted by Section 7.01) on all right, title
and interest of the respective Loan Parties in the Collateral described
therein.  Except for filings completed prior to the Closing Date and as
contemplated hereby and by the Collateral Documents, no filing or other action
will be necessary to perfect or protect such Liens.
 
5.19        Intellectual Property; Licenses, Etc.  The Borrower and its
Subsidiaries own, or possess the right to use, all of the trademarks, service
marks, trade names, copyrights, patents, patent rights, franchises, licenses and
other intellectual property rights (collectively, “IP Rights”) that are
reasonably necessary for the operation of their respective businesses, without
conflict with the rights of any other Person.  To the best knowledge of the
Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by the Borrower or any Subsidiary infringes upon any rights held by
any other Person.  Except as specifically disclosed in Schedule 5.19, no claim
or litigation regarding any of the foregoing is pending or, to the best
knowledge of the Borrower, threatened, which, either individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
 
53

--------------------------------------------------------------------------------

 

5.20        Solvency.  Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.  “Solvent” and “Solvency” mean,
with respect to any Person on any date of determination, that on such date (a)
the fair value of the property of such Person is greater than the total amount
of liabilities, including contingent liabilities, of such Person, (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital, and (e) such Person is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business.  The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that would reasonably
be expected to become an actual or matured liability
 
5.21        Rights in Collateral; Priority of Liens.  Borrower and each other
Loan Party own the property granted by it as Collateral under the Collateral
Documents, free and clear of any and all Liens in favor of third parties other
than Liens permitted by Section 7.01.  Upon the proper filing of UCC financing
statements and the taking of the other actions required by Lender or the law,
the Liens granted pursuant to the Collateral Documents will constitute valid and
enforceable, (subject to Liens arising by operation of law, incurred in the
ordinary course of business) first, prior and perfected Liens on the Collateral
in favor of Lender.
 
ARTICLE VI.          AFFIRMATIVE COVENANTS
 
So long as Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:
 
6.01        Financial Statements.  Deliver to Lender, in form and detail
satisfactory to Lender:
 
(a)           as soon as available, but in any event within 120 days after the
end of each fiscal year of the Borrower (or, if earlier, 15 days after the date
required to be filed with the SEC (without giving effect to any extension
permitted by the SEC)), a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit;
 
 
54

--------------------------------------------------------------------------------

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower (or, if earlier, 5 days after the date required to be filed with the
SEC (without giving effect to any extension permitted by the SEC)), a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Borrower’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity (if applicable), and cash flows for the portion of the Borrower’s fiscal
year then ended, in each case setting forth in comparative form, as applicable,
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail,
certified by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower as fairly presenting the financial condition, results
of operations, shareholders’ equity (if applicable) and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes; and
 
(c)           as soon as available, but in any event at least 120 days after the
end of each fiscal year of the Borrower, budgets prepared by management of the
Borrower, in form satisfactory to Lender, of consolidated balance sheets and
statements of income or operations and cash flows of the Borrower and its
Subsidiaries on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).
 
As to any information contained in materials furnished pursuant to Section
6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above, which has not otherwise been
previously disclosed in the material furnished pursuant to Section 6.02(d), at
the times specified therein.
 
6.02        Certificates; Other Information.  Deliver to Lender, in form and
detail satisfactory to Lender:
 
(a)            [Intentionally Omitted]
 
(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b) a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer or
controller of the Borrower (which delivery may, unless Lender requests executed
originals, be by electronic communication including fax or email and shall be
deemed to be an original authentic counterpart thereof for all purposes);
 
(c)           promptly after any request by Lender, copies of any detailed audit
reports, management letters or recommendations submitted to the board of
directors (or the audit committee of the board of directors) of the Borrower by
independent accountants in connection with the accounts or books of the Borrower
or any Subsidiary, or any audit of any of them;
 
 
55

--------------------------------------------------------------------------------

 

(d)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to Lender
pursuant hereto;
 
(e)           promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of debt securities of any Loan Party or any
Subsidiary thereof pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to Lender pursuant
to Section 6.01 or any other clause of this Section 6.02; and
 
(f)           promptly, and in any event within ten (10) Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of each
notice or other correspondence received from the SEC (or comparable agency in
any applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other material inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof, which if
adversely determined would reasonably be expected to have a Material Adverse
Effect; and
 
(g)           promptly, such additional information regarding the business,
financial or corporate affairs of the Borrower or any Subsidiary, or compliance
with the terms of the Loan Documents, as Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or Section
6.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 10.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which Lender has access (whether a commercial, third-party
website or whether sponsored by Lender); provided that the Borrower shall notify
Lender (by telecopier or electronic mail) of the posting of any such documents
and provide to Lender by electronic mail electronic versions (i.e., soft copies)
of such documents.
 
6.03        Notices.  Promptly notify Lender:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or would reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of the Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Borrower or any Subsidiary, including
pursuant to any applicable Environmental Laws;
 
 
56

--------------------------------------------------------------------------------

 
 
(c)           of the occurrence of any ERISA Event; and
 
(d)           of any material change in accounting policies or financial
reporting practices by the Borrower or any Subsidiary, including any
determination by the Borrower referred to in Section 2.11(b).
 
Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
 
6.04        Payment of Obligations.  Pay and discharge as the same shall become
due and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Borrower or such Subsidiary; (b) all
lawful claims which, if unpaid, would by law become a Lien upon its property;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing (where such concept
is applicable) under the Laws of the jurisdiction of its organization except in
a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable action
to maintain all rights, privileges, permits, licenses and franchises necessary
or desirable in the normal conduct of its business, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) preserve or renew all of its registered patents, trademarks,
trade names and service marks, the non-preservation of which would reasonably be
expected to have a Material Adverse Effect.
 
6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
(b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (c) use the standard of care typical in the
industry in the operation and maintenance of its facilities.
 
6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to Lender of termination, lapse or cancellation of such insurance.
 
 
57

--------------------------------------------------------------------------------

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
 
6.09        Books and Records.  (a)  Maintain proper books of record and
account, in which full, true and correct entries in conformity with GAAP
consistently applied shall be made of all financial transactions and matters
involving the assets and business of the Borrower or such Subsidiary, as the
case may be; and (b) maintain such books of record and account in material
conformity with all applicable requirements of any Governmental Authority having
regulatory jurisdiction over the Borrower or such Subsidiary, as the case may
be.
 
6.10        Inspection Rights.  Permit representatives and independent
contractors of Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower but limited
to one such visit per year per site unless an Event of Default shall have
occurred and be continuing; provided, however, that when an Event of Default
exists Lender (or any of its representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
 
6.11        Use of Proceeds.  Use the proceeds of the Credit Extensions for
general corporate purposes, capital expenditures, Permitted Acquisitions and
refinancing of the Indebtedness evidenced by the Existing Credit Agreement, in
each case, not in contravention of any Law or of any Loan Document.
 
6.12        Additional Guarantors.  Notify Lender at the time that any Person
becomes a Domestic Subsidiary directly owned or controlled by Borrower, and
promptly after the request of Lender (and in any event within 30 days), cause
such Person to (a) become a Guarantor by executing and delivering to Lender a
counterpart of the Guaranty or such other document as Lender shall deem
appropriate for such purpose, and (b) deliver to Lender documents of the types
referred to in clauses (i), (iii) and (iv) of Section 4.01(a) and favorable
opinions of counsel to such Person (which shall cover, among other things, the
legality, validity, binding effect and enforceability of the documentation
referred to in clause (a)), all in form, content and scope reasonably
satisfactory to Lender.
 
6.13        Collateral Records.  To execute and deliver promptly, and to cause
each other Loan Party to execute and deliver promptly, to Lender, from time to
time, solely for Lender’s convenience in maintaining a record of the Collateral,
such written statements and schedules as Lender may reasonably require
designating, identifying or describing the Collateral.  The failure by Borrower
or any other Loan Party, however, to promptly give Agent such statements or
schedules shall not affect, diminish, modify or otherwise limit the Liens on the
Collateral granted pursuant to the Collateral Documents.
 
 
58

--------------------------------------------------------------------------------

 

6.14        Further Assurances.
 
(a)           Promptly upon request by Lender, (i) correct any material defect
or error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (ii) do, execute,
acknowledge, deliver, record, re-record, file, re-file, register and re-register
any and all such further acts, deeds, certificates, assurances and other
instruments as Lender may reasonably require from time to time in order to (A)
carry out more effectively the purposes of the Loan Documents, (B) to the
fullest extent permitted by applicable law, subject any Loan Party’s properties,
assets, rights or interests to the Liens now or hereafter intended to be covered
by any of the Collateral Documents, (C) perfect and maintain the validity,
effectiveness and priority of any of the Collateral Documents and any of the
Liens intended to be created thereunder and (D) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto Lender the rights
granted or now or hereafter intended to be granted to Lender under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party is or is to be a party.
 
(b)           To, and to cause each other Loan Party to, (i) defend the
Collateral against all claims and demands of all Persons at any time claiming
the same or any interest therein, (ii) comply with the requirements of all state
and federal laws in order to grant to Lender valid and perfected first priority
security interests in the Collateral (subject to Liens permitted under Section
7.01), with perfection, in the case of any investment property, deposit account
or letter of credit, being effected by giving Lender control of such investment
property or deposit account or letter of credit, rather than by the filing of a
UCC financing statement with respect to such investment property, and (iii) do
whatever Lender may reasonably request, from time to time, to effect the
purposes of this Agreement and the other Loan Documents, including filing
notices of liens, UCC financing statements, fixture filings and amendments,
renewals and continuations thereof; cooperating with Lender’s representatives;
keeping stock records; using reasonable best efforts to obtain waivers from
landlords and mortgagees and from warehousemen and their landlords and
mortgagees; and, paying claims which might, if unpaid, become a Lien on the
Collateral.  Lender is hereby authorized by Borrower to file any UCC financing
statements covering the Collateral whether or not Borrower’s signatures appear
thereon.  In furtherance of the foregoing, each Loan Party hereby agrees to use
reasonable best efforts to obtain waivers from each of the Loan Party’s
landlords and warehousemen identified on Schedule 6.14(b).
 
6.15        Operating Accounts.  The Borrower and the Guarantors will, and will
cause each of their Domestic Subsidiaries to (i) establish its primary operating
and depository bank accounts at Bank of America not later than the one hundred
eightieth (180) day following the Closing Date and (ii) maintain its primary
operating and depository bank accounts at Bank of America at all times
thereafter.
 
 
59

--------------------------------------------------------------------------------

 

ARTICLE VII.          NEGATIVE COVENANTS
 
So long as Lender has any Commitment hereunder, any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied, or any Letter of Credit shall
remain outstanding, the Borrower shall not, nor shall it permit any Subsidiary
to, directly or indirectly:
 
7.01       Liens.  Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
 
(a)           Liens pursuant to any Loan Document;
 
(b)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby is not
increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(h)           Liens securing Indebtedness permitted under Section 7.03(e);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(i)           Easements, rights-of-way, zoning and similar restrictions,
encumbrances or title defects (but specifically excluding mortgages and any
other Liens securing Indebtedness) which, in the aggregate, do not materially
detract from the value of the properties of, and do not materially and adversely
interfere with the ordinary conduct of the business of the applicable Person;
 
 
60

--------------------------------------------------------------------------------

 
 
(j)           The security interests and liens on assets of any Foreign
Subsidiary to secure Indebtedness of such Foreign Subsidiary permitted under
Section 7.03 hereof; and
 
(k)           Pledges and deposits of cash by any Borrower or Guarantor held by
Wells Fargo Business Credit as cash collateral for the Existing Letters of
Credit permitted under Section 7.03.
 
7.02       Investments.  Make any Investments, except:
 
(a)           Investments held by the Borrower or such Subsidiary in the form of
cash equivalents;
 
(b)           advances to officers, directors and employees of the Borrower and
Subsidiaries in an aggregate amount not to exceed $50,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
(c)           Investments of the Borrower in any (directly or indirectly)
wholly-owned Subsidiary and Investments of any (directly or indirectly)
wholly-owned Subsidiary in the Borrower or in another (directly or indirectly)
wholly-owned Subsidiary;
 
(d)          Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.03; and
 
(f)           any Permitted Acquisition.
 
7.03       Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:
 
(a)          Indebtedness under the Loan Documents;
 
(b)          Indebtedness outstanding on the date hereof and listed on Schedule
7.03 and any refinancings, refundings, renewals or extensions thereof; provided
that (i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or Lender than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

 
61

--------------------------------------------------------------------------------

 

(c)           Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or such Subsidiary;
 
(d)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract, provided that (i) such
obligations are (or were) entered into by such Person in the ordinary course of
business for the purpose of directly mitigating risks associated with
liabilities, commitments, investments, assets, or property held or reasonably
anticipated by such Person, or changes in the value of securities issued by such
Person, and not for purposes of speculation or taking a “market view;” and (ii)
such Swap Contract does not contain any provision exonerating the non-defaulting
party from its obligation to make payments on outstanding transactions to the
defaulting party;
 
(e)           Indebtedness in respect of Capital Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.01(h); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $10,000,000; and
 
(f)           unsecured Indebtedness, not otherwise permitted under clauses (a)
through (e) above, in an aggregate principal amount not to exceed $5,000,000 at
any time outstanding.
 
7.04       Fundamental Changes.  Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:
 
(a)          any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Guarantor is merging with another
Subsidiary, the Guarantor shall be the continuing or surviving Person; and
 
(b)          any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary; provided that if the transferor in such a transaction is a Guarantor
then the transferee must either be the Borrower or a Guarantor.
 
7.05       Dispositions.  Make any Disposition or enter into any agreement to
make any Disposition, except:
 
(a)          Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
 
(b)          Dispositions of inventory in the ordinary course of business;

 
62

--------------------------------------------------------------------------------

 

(c)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 
(d)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;
 
(e)           Dispositions permitted by Section 7.04; and
 
(f)           Dispositions of non-strategic assets or businesses, so long as the
proceeds of such Dispositions are used to paydown the outstanding Committed
Loans;
 
provided, however, that any Disposition pursuant to clauses (a) through (c) and
clause (f) shall be for fair market value.
 
7.06       Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom:
 
(a)           each Subsidiary may make Restricted Payments to the Borrower, the
Guarantors and any other Person that owns an Equity Interest in such Subsidiary,
ratably according to their respective holdings of the type of Equity Interest in
respect of which such Restricted Payment is being made;
 
(b)           the Borrower and each Subsidiary may declare and make dividend
payments or other distributions;
 
(c)           the Borrower and each Subsidiary may purchase, redeem or otherwise
acquire Equity Interests issued by it with the proceeds received from the
substantially concurrent issue of new shares of its common stock or other common
Equity Interests;
 
(d)           the Borrower may issue and sell its common Equity Interests, so
long as the Net Cash Proceeds thereof are applied to the prepayment of the Loans
pursuant to Section 2.06(a); and
 
(e)           the Borrower may repurchase its outstanding common Equity
Interests.
 
7.07       Change in Nature of Business.  Engage in any material line of
business substantially different from those lines of business conducted by the
Borrower and its Subsidiaries on the date hereof or any business substantially
related or incidental thereto.
 
7.08       Transactions with Affiliates.  Enter into any transaction of any kind
with any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate, provided that the foregoing restriction shall not apply
to transactions between or among the Borrower and any Guarantor or between and
among any Guarantors.

 
63

--------------------------------------------------------------------------------

 
 
7.09       Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document or the agreement disclosed on
Schedule 7.09) that (a) limits the ability (i) of any Subsidiary to make
Restricted Payments to the Borrower or any Guarantor or to otherwise transfer
property to the Borrower or any Guarantor, (ii) of any Subsidiary to Guarantee
the Indebtedness of the Borrower or (iii) of the Borrower or any Subsidiary to
create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.03(e) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.
 
7.10       Use of Proceeds.  Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.
 
7.11       Bank Accounts.  Other than accounts which are established and
maintained with Lender, neither the Borrower nor the Guarantors will permit any
of their Domestic Subsidiaries to, (a) establish any bank accounts other than
those accounts listed on Schedule 7.11, without Lender’s prior written consent
or (b) deposit into any of the payroll accounts listed on Schedule 7.11 any
amounts in excess of amounts necessary to pay current payroll obligations from
such accounts.
 
7.12       Inconsistent Agreements; Charter Amendments.  None of the Borrower,
the Guarantors nor any Subsidiary of any of them shall (a) enter into any
agreement or arrangement which would restrict in any material respect the
ability of the Borrower or its Subsidiaries to fulfill its Obligations under the
Loan Documents, or (b) supplement, amend or otherwise modify the terms of their
Organizational Documents if the effect thereof is to cause a Default or an Event
of Default.
 
7.13       Accounting Changes. (a) Make any material change in its accounting
policies or reporting practices, except as required by GAAP and with prior
notification as required by Section 6.03(d) hereof, or (b) change its fiscal
year.
 
7.14       Amendment, Etc. of Indebtedness. Amend, modify or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.03,
except for any amendment refinancing, refunding, renewal or extension thereof
permitted by Section 7.03(b).

 
64

--------------------------------------------------------------------------------

 

7.15        Financial Covenants.
 
(a)           Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage
Ratio as of the end of each fiscal quarter of the Borrower to be less than
1.00:1.0.  The Fixed Charge Coverage Ratio will be calculated at the end of each
reporting period for which this Agreement requires Borrower to deliver financial
statements, using the results of the twelve-month period ending with that
reporting period and annually using the results of the Borrower’s fiscal
year-end based on the Borrower’s audited financial statements.  Notwithstanding
the foregoing, calculations for the fiscal periods ending June 30, 2011 and
September 30, 2011 will begin on January 1, 2011 and shall be made on an
annualized basis.
 
(b)          Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio as of the end of each fiscal quarter of the Borrower to be greater than
2.50:1.0.  Calculations for the fiscal periods ending June 30, 2011 and
September 30, 2011 will begin on January 1, 2011 and shall be made on an
annualized basis.
 
(c)           Consolidated EBITDA.  Permit the Consolidated EBITDA as of the end
of any fiscal quarter of the Borrower to be less than the amount set forth below
opposite such period:


Fiscal Quarter Ending
 
Minimum Consolidated EBITDA
           
Closing Date through September 30, 2014
  $ 15,000,000            
December 31, 2014 and each fiscal quarter thereafter
  $ 25,000,000  



Consolidated EBITDA will be calculated at the end of each reporting period for
which this Agreement requires Borrower to deliver financial statements, using
the results of the twelve-month period ending with that reporting period and
annually using the results of the Borrower’s fiscal year-end based on the
Borrower’s audited financial statements.  Notwithstanding the foregoing,
calculations for the fiscal periods ending June 30, 2011 and September 30, 2011
will begin on January 1, 2011 and shall be made on an annualized basis.

 
ARTICLE VIII.    EVENTS OF DEFAULT AND REMEDIES
 
8.01        Events of Default.  Any of the following shall constitute an Event
of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to pay
(i) within one (1) Business Day after the same becomes due, and in the currency
required hereunder, any amount of principal of any Loan or any L/C Obligation,
or (ii) within three (3) Business Days after the same becomes due, any interest
on any Loan or on any L/C Obligation, or any fee due hereunder, or (iii) within
five (5) Business Days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or

 
65

--------------------------------------------------------------------------------

 
 
(b)          Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05,
6.10, 6.11 or 6.12 or Article VII, or any Guarantor fails to perform or observe
any term, covenant or agreement contained the Guaranty; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days after any executive, legal or financial officer of
the Borrower becomes aware of, or the Borrower is notified by the Lender of,
such Default, or the occurrence of any other Event of Default under any other
Loan Document (after giving effect to any applicable grace period); or
 
(d)          Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be materially
incorrect or materially misleading when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Loan Party (A) fails to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Indebtedness or Guarantee (other than
Indebtedness hereunder and Indebtedness under Swap Contracts) having an
aggregate principal amount (including undrawn committed or available amounts and
including amounts owing to all creditors under any combined or syndicated credit
arrangement) of more than the Threshold Amount and such failure continues beyond
any applicable grace period, or (B) fails to observe or perform any other
agreement or material condition relating to any such Indebtedness or Guarantee
having an aggregate principal amount of more than the Threshold Amount or
contained in any instrument or agreement evidencing, securing or relating
thereto which continue beyond any applicable grace period, or any other event
occurs, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

 
66

--------------------------------------------------------------------------------

 

(f)           Insolvency Proceedings, Etc.  Any Loan Party institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
60 days after its issue or levy; or
 
(h)          Judgments.  There is entered against any Loan Party (i) one or more
final judgments or orders for the payment of money in an aggregate amount (as to
all such judgments or orders) exceeding the Threshold Amount (to the extent not
covered by independent third-party insurance as to which the insurer does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of 30 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount that would reasonably be
expected to have a Material Adverse Effect, or (ii) the Borrower or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount that
would reasonably be expected to have a Material Adverse Effect, and in either
case, so long as ERISA provides that such ERISA Event or failure to pay may be
cured, such ERISA Event or failure to pay continues for a period of five (5)
business days; or
 
(j)           Invalidity of Loan Documents.  Any provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;
 
(k)           Material Adverse Effect.  There occurs any event or circumstances
that has a Material Adverse Effect;

 
67

--------------------------------------------------------------------------------

 
 
(l)           Collateral Documents.  Any Collateral Document after delivery
thereof pursuant the terms of this Agreement shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby; or
 
(m)         Change of Control.  There occurs any Change of Control.
 
If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Lender, in its sole and absolute discretion; and once an Event of
Default occurs under the Loan Documents, then such Event of Default will
continue to exist until it is expressly waived by Lender.
 
8.02       Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing, Lender may take any or all of the following actions:
 
(a)           declare the commitment of Lender to make Loans and any obligation
of Lender to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
 
(b)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           require that the Borrower Cash Collateralize the L/C Obligations
(in an amount equal to the then Outstanding Amount thereof); and
 
(d)          exercise all rights and remedies available to it under the Loan
Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of Lender to make Loans and any obligation of
Lender to make L/C Credit Extensions shall automatically terminate, the unpaid
principal amount of all outstanding Loans and all interest and other amounts as
aforesaid shall automatically become due and payable, and the obligation of the
Borrower to Cash Collateralize the L/C Obligations as aforesaid shall
automatically become effective, in each case without further act of Lender.
 
8.03       Application of Funds.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.17, be applied by Lender in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to Lender (including reasonable fees, charges and
disbursements of counsel to Lender (including fees and time charges for
attorneys who may be employees of Lender) and amounts payable under Article
III);

 
68

--------------------------------------------------------------------------------

 
 
Second, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations;
 
Third, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings;
 
Fourth, to Lender, to Cash Collateralize that portion of L/C Obligations
comprised of the aggregate undrawn amount of Letters of Credit to the extent not
otherwise Cash Collateralized by the Borrower pursuant to Sections 2.04 and
2.17; and
 
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
 
Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.
 
ARTICLE IX.    [INTENTIONALLY OMITTED]
 
ARTICLE X. MISCELLANEOUS
 
10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by Lender and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.
 
10.02      Notices; Effectiveness; Electronic Communication.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications provided for herein shall be in writing and shall be (i)
delivered by personal delivery or nationally recognized overnight courier
service, (ii) mailed by certified or registered mail or (iii) sent by facsimile
transmission (with confirmation of successful transmission) or by electronic
mail (provided, however, that if a notice is given by facsimile or electronic
mail, a copy of such notice shall also be delivered by one of the methods set
forth in clauses (i) or (ii) above) as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
 
(i)      if to the Borrower, to the address, electronic facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

 
69

--------------------------------------------------------------------------------

 
 
(ii)      if to Lender, to the address, electronic facsimile number, electronic
mail address or telephone number specified in Schedule 10.2).
 
Notices and other communications delivered by personal delivery or nationally
recognized overnight courier service, mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by electronic facsimile shall be deemed to have been given
when sent (except that, if not received during normal business hours of the
recipient, shall be deemed to have been given at the opening of business on the
next business day for such recipient after such receipt).
 
(b)          [Intentionally Omitted.]
 
(c)          Change of Address, Etc.  Each of the Borrower and Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto.
 
(d)          Reliance by Lender. Lender shall be entitled to rely and act upon
any notices (including telephonic Committed Loan Notices) which are believed in
good faith by Lender to have been given by or on behalf of the Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrower shall indemnify Lender and its Related
Parties from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
Lender may be recorded by Lender, and each of the parties hereto hereby consents
to such recording.
 
10.03     No Waiver; Cumulative Remedies; Enforcement.  No failure by Lender to
exercise, and no delay by Lender in exercising, any right, remedy, power or
privilege hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.  The rights, remedies, powers and privileges herein provided
are cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
10.04     Expenses; Indemnity; Damage Waiver.
 
(a)          Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by Lender and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for Lender), in connection
with the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
Lender (including the reasonable fees, charges and disbursements of any counsel
for Lender), and shall pay all reasonable fees and time charges for attorneys
who may be employees of Lender, in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 
70

--------------------------------------------------------------------------------

 
 
(b)          Indemnification by the Borrower.  The Borrower shall indemnify
Lender, and each Related Party of Lender (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee),
and shall indemnify and hold harmless each Indemnitee from reasonable all fees
and time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, the administration of this Agreement and the
other Loan Documents (including in respect of any matters addressed in Section
3.01), (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by Lender to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Borrower
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
(c)          [Intentionally Omitted]

 
71

--------------------------------------------------------------------------------

 
 
(d)          Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof.  No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(e)          Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
termination of the Commitment and the repayment, satisfaction or discharge of
all the other Obligations.
 
10.05     Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrower is made to Lender, or Lender exercises its right of setoff, and
such payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by Lender in its discretion)
to be repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred.
 
10.06     Successors and Assigns.
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other Loan Party may assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
Lender, and Lender may not assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
Lender) any legal or equitable right, remedy or claim under or by reason of this
Agreement.
 
(b)          Assignments by Lender.  Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 
72

--------------------------------------------------------------------------------

 

(i)      Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to an Affiliate of Lender or an Approved Fund, no minimum amount need
be assigned; and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment or, if “Trade Date” is specified in the Assignment and Assumption, as
of the Trade Date, shall not be less than $5,000,000  unless, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed); provided,
however, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
 
(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned;
 
(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition, the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to an
Affiliate of Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to Lender within five (5) Business Days after having received
notice thereof;
 
(iv)  Assignment and Assumption.  The parties to each assignment shall execute
an Assignment and Assumption;
 
(v) No Assignment to Certain Persons.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries or to a natural
person; and
 
(vi) Change in Law; Change in Policy.  At any time at which the Commitment is
less than or equal to $35,000,000, (1) Lender determines, in its sole discretion
absent manifest error, that any Change in Law affecting Lender requires such
assignment, or (2) a change in Lender’s policies applied consistently to
similarly situated borrowers requires such assignment.

 
73

--------------------------------------------------------------------------------

 
 
Subject to acceptance and recording thereof by Lender pursuant to subsection (c)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party to this Agreement and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections
3.01, 3.04, 3.05, and 10.04 with respect to facts and circumstances occurring
prior to the effective date of such assignment.  Notwithstanding the foregoing,
in the event that Lender makes any assignment pursuant to this Section 10.06(b),
Borrower and Lender shall enter into an amendment to the Credit Agreement and,
as necessary, the other Loan Documents, in each case, incorporating customary
provisions for a syndicated loan transaction with Bank of America acting as
agent and letter of credit issuer.  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.
 
(c)         Register.  Lender, acting solely for this purpose as an agent of the
Borrower (and such agency being solely for tax purposes), shall maintain at
Lender’s Office a copy of each Assignment and Assumption and a register for the
recordation of the names and addresses of the assignees, and the Commitment of,
and principal amounts of the Loans and L/C Obligations owing to, Lender and such
assignees pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower and Lender may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary.  The Register shall be available for inspection by the
Borrower and any assignee of Lender, at any reasonable time and from time to
time upon reasonable prior notice.
 
(d)         Participations.  Lender may at any time, without the consent of, or
notice to, the Borrower, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided that (i)  Lender’s obligations under
this Agreement shall remain unchanged, (ii) Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower shall continue to deal solely and directly with Lender in
connection with Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which Lender sells such a participation
shall provide that Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any  provision of this
Agreement; provided that such agreement or instrument may provide that Lender
will not, without the consent of the Participant, agree to any amendment, waiver
or other modification described in the first proviso to Section 10.01 that
affects such Participant.  Subject to subsection (e) of this Section, the
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 to the same extent as if it were a lender hereunder
and had acquired its interest by assignment pursuant to subsection (b) of this
Section.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a lender hereunder.

 
74

--------------------------------------------------------------------------------

 
 
(e)         Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were an assignee of Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a lender hereunder.
 
(f)          Certain Pledges.  Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for Lender as a
party hereto.
 
10.07    Treatment of Certain Information; Confidentiality.  Lender agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to Lender or any of
its Affiliates on a nonconfidential basis from a source other than the
Borrower.  For purposes of this Section, “Information” means all information
received from the Borrower or any Subsidiary relating to the Borrower or any
Subsidiary or any of their respective businesses, other than any such
information that is available to Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary, provided that, in the case of
information received from the Borrower or any Subsidiary after the date hereof,
such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 
75

--------------------------------------------------------------------------------

 
 
Lender acknowledges that (a) the Information may include material non-public
information concerning the Borrower or a Subsidiary, as the case may be, (b) it
has developed compliance procedures regarding the use of material non-public
information and (c) it will handle such material non-public information in
accordance with applicable Law, including United States Federal and state
securities Laws.
 
10.08    Right of Setoff.  If an Event of Default shall have occurred and be
continuing, Lender and each of its Affiliates is hereby authorized at any time
and from time to time, to the fullest extent permitted by applicable law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by Lender or any such
Affiliate to or for the credit or the account of the Borrower or any other Loan
Party against any and all of the obligations of the Borrower or such Loan Party
now or hereafter existing under this Agreement or any other Loan Document to
Lender, irrespective of whether or not Lender shall have made any demand under
this Agreement or any other Loan Document and although such obligations of the
Borrower or such Loan Party may be contingent or unmatured or are owed to a
branch or office of Lender different from the branch or office holding such
deposit or obligated on such indebtedness.  The rights of Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that Lender or its Affiliates may
have.  Lender agrees to notify the Borrower promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.
 
10.09    Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  Lender shall receive interest
in an amount that exceeds the Maximum Rate, the excess interest shall be applied
to the principal of the Loans or, if it exceeds such unpaid principal, refunded
to the Borrower.  In determining whether the interest contracted for, charged,
or received by Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
10.10    Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement, and the
other Loan Documents constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by  Lender and when Lender shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by telecopy or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
 
76

--------------------------------------------------------------------------------

 
 
10.11    Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon Lender,
regardless of any investigation made by Lender or on its behalf and
notwithstanding that Lender may have had notice or knowledge of any Default at
the time of any Credit Extension, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.
 
10.12    Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
10.13    [Intentionally Omitted]
 
10.14    Governing Law; Jurisdiction; Etc.
 
(a)         GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CONNECTICUT.
 
(b)         SUBMISSION TO JURISDICTION.  EACH PARTY HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF CONNECTICUT AND OF THE UNITED STATES
DISTRICT COURT SITTING IN THE STATE OF CONNECTICUT, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH CONNECTICUT STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 
77

--------------------------------------------------------------------------------

 
 
(c)         WAIVER OF VENUE.  EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.
 
(d)         SERVICES OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02(a)(i) and
(ii).  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
10.15    Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 
78

--------------------------------------------------------------------------------

 
 
10.16    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by Lender are arm’s-length
commercial transactions between the Borrower, each other Loan Party and their
respective Affiliates, on the one hand, and Lender, on the other hand, (B) each
of the Borrower and the other Loan Parties has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate,
and (C) the Borrower and each other Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) Lender is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) Lender has no
obligation to the Borrower, any other Loan Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) Lender and its Affiliates may be engaged in a broad range of transactions
that involve interests that differ from those of the Borrower, the other Loan
Parties and their respective Affiliates, and Lender has no obligation to
disclose any of such interests to the Borrower, any other Loan Party or any of
their respective Affiliates.  To the fullest extent permitted by law, each
of the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against Lender with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.
 
10.17    Electronic Execution of Assignments and Certain Other Documents.  The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
 
10.18    USA PATRIOT Act.  Lender hereby notifies the Borrower that pursuant to
the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow Lender,
to identify the Borrower in accordance with the Act.  The Borrower shall,
promptly following a request by Lender, provide all documentation and other
information that Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.
 
10.19    Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures Lender could purchase the
first currency with such other currency on the Business Day preceding that on
which final judgment is given.  The obligation of Borrower in respect of any
such sum due from it to Lender hereunder or under the other Loan Documents
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by
Lender of any sum adjudged to be so due in the Judgment Currency, Lender, may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to Lender from Borrower in the Agreement
Currency, Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify Lender against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to Lender in such
currency, Lender agrees to return the amount of any excess to Borrower (or to
any other Person who may be entitled thereto under applicable law).

 
79

--------------------------------------------------------------------------------

 

10.20    PREJUDGMENT REMEDY WAIVER.  THE BORROWER HEREBY REPRESENTS, WARRANTS
AND ACKNOWLEDGES THAT THE FINANCING EVIDENCED HEREBY IS A COMMERCIAL TRANSACTION
WITHIN THE MEANING OF CHAPTER 903a OF THE CONNECTICUT GENERAL STATUTES, AS
AMENDED.  THE BORROWER HEREBY WAIVES ITS RIGHT TO NOTICE AND PRIOR COURT HEARING
OR COURT ORDER UNDER CONNECTICUT GENERAL STATUTES SECTIONS 52-278A ET. SEQ. AS
AMENDED OR UNDER ANY OTHER STATE OR FEDERAL LAW WITH RESPECT TO ANY AND ALL
PREJUDGMENT REMEDIES THE LENDER MAY EMPLOY TO ENFORCE ITS RIGHTS AND REMEDIES
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS.  MORE SPECIFICALLY, THE BORROWER
ACKNOWLEDGES THAT UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF
DEFAULT THE LENDER’S ATTORNEY MAY, PURSUANT TO, AND IN ACCORDANCE WITH, CONN.
GEN. STATE. §52-278F, ISSUE A WRIT FOR A PREJUDGMENT REMEDY WITHOUT SECURING A
COURT ORDER PROVIDED THE COMPLAINT SHALL SET FORTH A COPY OF THIS WAIVER.  THE
BORROWER ACKNOWLEDGES AND RESERVES ITS RIGHT TO NOTICE AND A HEARING SUBSEQUENT
TO THE ISSUANCE OF A WRIT FOR A PREJUDGMENT REMEDY AS AFORESAID AND THE LENDER
ACKNOWLEDGES THE BORROWER'S RIGHT TO SAID HEARING SUBSEQUENT TO THE ISSUANCE OF
SAID WRIT.  THE BORROWER FURTHER WAIVES ITS RIGHTS TO REQUEST THAT THE LENDER
POST A BOND, WITH OR WITHOUT SURETY, TO PROTECT THE BORROWER AGAINST DAMAGES
THAT MAY BE CAUSED BY ANY PREJUDGMENT REMEDY SOUGHT OR OBTAINED BY THE LENDER.

 
80

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 
LYDALL, INC.
       
By:
/s/ Dale G. Barnhart
 
Name:
Dale G. Barnhart
 
Title:
President & CEO
 

 
 
S - 1

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A., as Lender
       
By:
/s/ Christopher T. Phelan
 
Name:
Christopher T. Phelan
 
Title:
Senior Vice President
 


 
S - 2

--------------------------------------------------------------------------------

 